Exhibit 10.2

 

EXECUTION COPY

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

$30,000,000

 

14.50% SENIOR SUBORDINATED NOTES DUE OCTOBER 18, 2019

 

--------------------------------------------------------------------------------

 

NOTE AGREEMENT



--------------------------------------------------------------------------------

 

Dated as of October 18, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Not Part of Agreement)

 

 

 

Page

 

 

 

1.

AUTHORIZATION OF ISSUE OF SUBORDINATED NOTES

1

 

 

 

2.

PURCHASE AND SALE OF SUBORDINATED NOTES; PAYMENT IN KIND

1

 

 

 

 

2A.

Purchase and Sale of Subordinated Notes

1

 

2B.

Payment in Kind

2

 

 

 

3.

CONDITIONS OF CLOSING

2

 

 

 

 

3A.

Documents

2

 

3B.

Opinion of Purchasers’ Special Counsel

4

 

3C.

Opinion of Company’s Counsel

4

 

3D.

Representations and Warranties; No Default; Satisfaction of Conditions

4

 

3E.

Purchase Permitted By Applicable Laws; Approvals

5

 

3F.

Material Adverse Change

5

 

3G.

Credit Agreement

5

 

3H.

Termination of Existing Credit Agreement

5

 

3I.

Acquisition of the Target

6

 

3J.

Fees and Expenses

6

 

3K.

Structuring Fee

6

 

3L.

Solvency Affidavit

6

 

3M.

Proceedings

6

 

 

 

4.

PREPAYMENTS

7

 

 

 

 

4A.

Repayment at Maturity

7

 

4B.

Optional Prepayment

7

 

4C.

Notice of Optional Prepayment

7

 

4D.

Partial Payments Pro Rata

7

 

4E.

No Acquisition of Subordinated Notes

7

 

 

 

5.

AFFIRMATIVE COVENANTS

8

 

 

 

 

5A.

Financial Statements and other Information

8

 

5B.

Information Required by Rule 144A

10

 

5C.

Inspection of Property

10

 

5D.

[RESERVED]

11

 

5E.

Compliance with Law

11

 

5F.

Maintenance of Insurance

11

 

5G.

Maintenance of Properties

11

 

5H.

Payment of Obligations

11

 

5I.

Corporate Existence

12

 

5J.

Agreement Assuming Liability on Subordinated Notes; Additional Subsidiary
Guarantors

12

 

5K.

Board Observation Rights

13

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

5L.

Books and Records

13

 

 

 

6.

NEGATIVE COVENANTS

13

 

 

 

 

6A.

Liens

13

 

6B.

Investments

14

 

6C.

Indebtedness

14

 

6D.

Fundamental Changes

15

 

6E.

Dispositions

16

 

6F.

Change in Nature of Business

16

 

6G.

Transactions with Affiliates

16

 

6H.

Burdensome Agreements

17

 

6I.

Financial Covenants

17

 

6J.

Sale-Leaseback Transactions

17

 

6K.

Capital Expenditures

17

 

6L.

Fiscal Period

18

 

6M.

Amendments to Credit Agreement and Certain other Documents

18

 

6N.

Limitation on Issuance of Other Subordinated Indebtedness Senior to the
Subordinated Notes

18

 

6O.

Payment Limitations

18

 

6P.

Terrorism Sanctions Regulations

18

 

6Q.

Most Favored Lender Status

18

 

6R.

Restricted Payments

19

 

 

 

7.

EVENTS OF DEFAULT

20

 

 

 

 

7A.

Acceleration

20

 

7B.

Rescission of Acceleration

23

 

7C.

Notice of Acceleration or Rescission

23

 

7D.

Other Remedies

23

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

24

 

 

 

 

8A(1).

Organization; Subsidiary Preferred Stock

24

 

8A(2).

Power and Authority

24

 

8A(3).

Execution and Delivery of Transaction Documents

24

 

8B.

Financial Statements

25

 

8C.

Actions Pending

25

 

8D.

Outstanding Indebtedness

25

 

8E.

Title to Properties

25

 

8F.

Taxes

26

 

8G.

Conflicting Agreements and Other Matters

26

 

8H.

Offering of Subordinated Notes

26

 

8I.

Use of Proceeds

27

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

8J.

ERISA

27

 

8K.

Governmental Consent

28

 

8L.

Compliance with Environmental and Other Laws

28

 

8M.

Regulatory Status

29

 

8N.

Permits and Other Operating Rights

29

 

8O.

Rule 144A

29

 

8P.

Absence of Financing Statements, etc.

29

 

8Q.

Foreign Assets Control Regulations, Etc.

29

 

8R.

Environmental Matters

31

 

8S.

Solvency

32

 

8T.

Disclosure

32

 

8U.

Acquisition Agreement Representations

32

 

 

 

9.

REPRESENTATIONS OF EACH PURCHASER

32

 

 

 

 

9A.

Nature of Purchase

32

 

9B.

Source of Funds

32

 

 

 

10.

SUBORDINATION OF SUBORDINATED NOTES

34

 

 

 

11.

DEFINITIONS; ACCOUNTING MATTERS

34

 

 

 

 

11A.

Yield-Maintenance Terms

34

 

11B.

Other Terms

36

 

11C.

Accounting and Legal Principles, Terms and Determinations

50

 

 

 

12.

MISCELLANEOUS

50

 

 

 

 

12A.

Subordinated Note Payments

50

 

12B.

Expenses

51

 

12C.

Consent to Amendments

52

 

12D.

Form, Registration, Transfer and Exchange of Subordinated Notes; Lost
Subordinated Notes

52

 

12E.

Persons Deemed Owners; Participations

53

 

12F.

Confidential Information

53

 

12G.

Survival of Representations and Warranties; Entire Agreement

54

 

12H.

Successors and Assigns

55

 

12I.

Independence of Covenants; Beneficiaries of Covenants

55

 

12J.

Notices

55

 

12K.

Payments Due on Non-Business Days

55

 

12L.

Satisfaction Requirement

55

 

12M.

GOVERNING LAW

56

 

12N.

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

56

 

12O.

Severability

57

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

12P.

Descriptive Headings; Advice of Counsel; Interpretation; Time of the Essence

57

 

12Q.

Counterparts; Facsimile or Electronic Signatures

57

 

12R.

Severalty of Obligations

57

 

12S.

Independent Investigation

58

 

12T.

Directly or Indirectly

58

 

12U.

Transaction References

58

 

12W.

Binding Agreement

1

 

iv

--------------------------------------------------------------------------------


 

PURCHASER SCHEDULE

 

SCHEDULE 6A

—

LIENS

SCHEDULE 6B

—

INVESTMENTS

SCHEDULE 6C

—

INDEBTEDNESS

SCHEDULE 6G

—

TRANSACTIONS WITH AFFILIATES

SCHEDULE 6H

—

BURDENSOME AGREEMENTS

SCHEDULE 8G

—

AGREEMENTS RESTRICTING INDEBTEDNESS

SCHEDULE 8J

—

ERISA MATTERS

 

 

 

EXHIBIT A

—

FORM OF NOTE

EXHIBIT B

—

FORM OF DISBURSEMENT DIRECTION LETTER

EXHIBIT C

—

FORM OF VCOC LETTER

EXHIBIT D

—

FORM OF SUBSIDIARY GUARANTY

EXHIBIT E

—

FORM OF OPINION OF COMPANY’S SPECIAL NEW YORK COUNSEL

 

v

--------------------------------------------------------------------------------


 

ALLIED MOTION TECHNOLOGIES INC.

455 Commerce Drive Suite 4

Amherst, NY 14228

 

As of October 18, 2013

 

To Each of the Purchasers Named in the
Purchaser Schedule Attached Hereto

 

Ladies and Gentlemen:

 

The undersigned, Allied Motion Technologies Inc., a Colorado corporation (herein
called the “Company”), hereby agrees with the purchasers named in the Purchaser
Schedule attached hereto (herein called the “Purchasers”) as set forth below. 
Reference is made to Article 11 hereof for definitions of capitalized terms used
herein and not otherwise defined herein.

 

1.                                      AUTHORIZATION OF ISSUE OF SUBORDINATED
NOTES.  The Company will authorize the issue of its senior subordinated
promissory notes (the “Subordinated Notes”) in the aggregate principal amount of
$30,000,000, to be dated the date of issue thereof, to mature October 18, 2019,
to bear interest on the unpaid balance thereof from the date thereof until the
principal thereof shall have become due and payable at the rate of 14.50% per
annum (provided that, during any period when an Event of Default shall be in
existence, at the election of the Required Holder(s) the outstanding principal
balance of the Subordinated Notes shall bear interest from and after the date of
such Event of Default and until the date such Event of Default ceases to be in
existence at the rate per annum from time to time equal to the Default Rate) and
on overdue payments at the rate per annum from time to time equal to the Default
Rate, and to be substantially in the form of Exhibit A attached hereto.  The
term “Subordinated Notes” as used herein shall include each such senior
subordinated promissory note delivered pursuant to any provision of this
Agreement and each such senior subordinated promissory note delivered in
substitution or exchange for any other Subordinated Note pursuant to any such
provision.

 

2.                                      PURCHASE AND SALE OF SUBORDINATED NOTES;
PAYMENT IN KIND.

 

2A.                             Purchase and Sale of Subordinated Notes.  The
Company hereby agrees to sell to each Purchaser and, subject to the terms and
conditions herein set forth, each Purchaser agrees to purchase from the Company
the aggregate principal amount of Subordinated Notes set forth opposite such
Purchaser’s name in the Purchaser Schedule attached hereto at 100% of such
aggregate principal amount.  The Company will deliver to each Purchaser, at the
offices of Schiff Hardin LLP at 233 South Wacker, Drive, Suite 6600, Chicago, IL
60606, one or more Subordinated Notes registered in such Purchaser’s name (or,
if specified in the Purchaser Schedule, in the name of the nominee(s) for such
Purchaser specified in the Purchaser Schedule),

 

1

--------------------------------------------------------------------------------


 

evidencing the aggregate principal amount of Subordinated Notes to be purchased
by such Purchaser and in the denomination or denominations specified with
respect to such Purchaser in the Purchaser Schedule against payment of the
purchase price thereof by transfer of immediately available funds on the date of
closing, which shall be October 18, 2013 or any other date on or before
November 1, 2013 upon which the Company and the Purchasers may mutually agree
(herein called the “closing” or the “date of closing”), for credit to the
account or accounts as shall be specified in a letter on the Company’s
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Purchasers delivered prior to the date of closing.

 

2B.                             Payment in Kind.  On each date on which any
payment of interest is due on the Subordinated Notes (each such date an
“Interest Payment Date”) the Company may elect to pay a portion of such interest
payment due on the Subordinated Notes on such Interest Payment Date (other than
any portion of such interest payment due with respect to any principal amount of
the Subordinated Notes to be prepaid on such date, whether as a result of an
optional prepayment pursuant to paragraph 4B, the maturity of the Subordinated
Notes, the acceleration of the Subordinated Notes pursuant to paragraph 7A or
otherwise) equal to the PIK Portion by adding the amount of the PIK Portion to
the principal balance of the Subordinated Notes as of such Interest Payment Date
instead of paying the PIK Portion in cash, and, if the Company so elects with
respect to the PIK Portion of the interest payment due on any Interest Payment
Date, then, on such Interest Payment Date, such PIK Portion shall be added to
and treated as a portion of the outstanding principal balance of the
Subordinated Notes for all purposes and thereafter accrue interest at the rate
applicable to the Subordinated Notes.  The “PIK Portion” of any such interest
payment due on any such Interest Payment Date shall be equal to an amount of
interest accrued on the outstanding principal amount of the Subordinated Notes
(other than any principal amount of the Subordinated Notes to be prepaid on such
Interest Payment Date, as aforesaid) since the immediately prior Interest
Payment Date at the rate of 1.50% per annum.  Unless the Company shall have
notified the holders of the Subordinated Notes at least 5 Business Days prior to
any Interest Payment Date that the Company will pay the PIK Portion of the
interest payment due on the Subordinated Notes on such Interest Payment Date in
cash, then the Company shall conclusively be deemed to have elected to pay all
of such PIK Portion by adding the amount of such PIK Portion to the principal
balance of the Subordinated Notes on such Interest Payment Date as provided
above.  Any election by the Company to pay any portion of the PIK Portion of the
interest due on any Interest Payment Date shall apply pro rata to all
outstanding Subordinated Notes pro rata in accordance with the outstanding
principal amounts thereof.  Any interest due on the Subordinated Notes on any
date not constituting the PIK Portion, and any portion of the PIK Portion of the
interest payment due on any Interest Payment Date that the Company has notified
the holders of the Subordinated Notes as provided above that it will pay in
cash, shall be paid in cash as provided in paragraph 12A.

 

3.                                      CONDITIONS OF CLOSING.  Each Purchaser’s
obligation to purchase and pay for the Subordinated Notes to be purchased by
such Purchaser hereunder is subject to the satisfaction, on or before the date
of closing, of the following conditions:

 

3A.                             Documents.  Such Purchaser shall have received
original counterparts or, if satisfactory to such Purchaser, certified or other
copies of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to such Purchaser, dated the
date of closing unless otherwise indicated, and, on the date of closing, in full

 

2

--------------------------------------------------------------------------------


 

force and effect with no event having occurred and being then continuing that
would constitute a default thereunder or constitute or provide the basis for the
termination thereof:

 

(i)                                     the Subordinated Note or Subordinated
Notes to be purchased by such Purchaser in the form of Exhibit A attached
hereto;

 

(ii)                                  a guaranty agreement executed by each
Subsidiary Guarantor in existence on the date of the closing (after giving
effect to the consummation of the acquisition in accordance with the Acquisition
Agreement) in the form of Exhibit D hereto (herein, as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof, called the “Subsidiary Guaranty”);

 

(iii)                               a management rights letter from the Company
in the form of Exhibit C hereto (herein, as the same may be amended, modified or
supplemented from time to time in accordance with the provisions thereof, called
the “VCOC Letter”);

 

(iv)                              a Secretary’s Certificate signed by the
Secretary or Assistant Secretary and one other officer of each Obligor
certifying, among other things (a) as to the name, titles and true signatures of
the officers of such Obligor authorized to sign the Transaction Documents to
which such Obligor is a party and the other documents to be delivered by such
Obligor in connection with this Agreement, (b) that attached thereto is a true,
accurate and complete copy of the certificate of incorporation or other
formation document of such Obligor, certified by the Secretary of State of the
state of formation of such Obligor as of a recent date, (c) that attached
thereto is a true, accurate and complete copy of the by-laws, operating
agreement or other organizational document of such Obligor which were duly
adopted and are in effect as of the date of closing and have been in effect
immediately prior to and at all times since the adoption of the resolutions
referred to in clause (d) below, (d) that attached thereto is a true, accurate
and complete copy of the resolutions of the board of directors or other managing
body of such Obligor, duly adopted at a meeting or by unanimous written consent
of such board of directors or other managing body, authorizing the execution,
delivery and performance of the Transaction Documents to which such Obligor is a
party and the other documents to be delivered in connection with this Agreement
(and, in the case of the Company, authorizing the transactions contemplated by
the Acquisition Agreement), and that such resolutions have not been amended,
modified, revoked or rescinded, are in full force and effect and are the only
resolutions of the shareholders, partners or members of such Obligor or of such
board of directors or other managing body or any committee thereof relating to
the subject matter thereof, (e) that the Transaction Documents to which such
Obligor is a party and the other documents executed and delivered to such
Purchaser by such Obligor are in the form approved by its board of directors or
other managing body in the resolutions referred to in clause (d), above, and
(f) that no dissolution or liquidation proceedings as to such Obligor or any
Subsidiary have been commenced or are contemplated;

 

(v)                                 a certificate of corporate and tax good
standing for each Obligor from the Secretary of State of the state of formation
of such Obligor and of each state in which

 

3

--------------------------------------------------------------------------------


 

such Obligor is required to be qualified to transact business as a foreign
organization, in each case dated as of a recent date;

 

(vi)                              the Subordination Agreement;

 

(vii)                           certified copies of Requests for Information or
Copies (Form UCC-11) or equivalent reports listing all effective financing
statements which name any Obligor (under its present name and previous names
used) as debtor and which are filed in the office of the Secretary of State (or
such other office which is, under the Uniform Commercial Code as in effect in
the applicable jurisdiction, the proper office in which to file a financing
statement under Section 9-501(a)(2) of such Uniform Commercial Code) of the
location (as determined under the Uniform Commercial Code) of such Obligor,
together with copies of such financing statements, and lien and judgment search
reports from the county recorder of any county in which such Obligor maintains
an office or in which any assets of such Obligor are located; and

 

(viii)                        such other certificates, documents and agreements
as such Purchaser may reasonably request.

 

3B.                             Opinion of Purchasers’ Special Counsel.  Such
Purchaser shall have received from Schiff Hardin LLP, who are acting as special
counsel for the Purchasers in connection with this transaction, a favorable
opinion satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request.

 

3C.                             Opinion of Company’s Counsel.  Such Purchaser
shall have received from Jaeckle Fleischmann & Mugel, LLP, special New York
counsel for the Obligors, a favorable opinion satisfactory to such Purchaser and
substantially in the form of Exhibit E attached hereto, and the Company, by its
execution hereof, hereby requests and authorizes such special counsel to render
such opinions and to allow such Purchaser to rely on such opinion, and
understands and agrees that each Purchaser receiving such an opinion will and is
hereby authorized to rely on such opinion.

 

3D.                             Representations and Warranties; No Default;
Satisfaction of Conditions.  The representations and warranties contained in
Article 8 and in the other Transaction Documents shall be true on and as of the
date of closing, immediately after giving effect to the issuance of the
Subordinated Notes on the date of closing and the consummation of any other
transactions contemplated hereby and by the other Transaction Documents
(including, without limitation, the borrowings under the Credit Agreement and
the consummation of the acquisition under the Acquisition Agreement); there
shall exist on the date of closing no Event of Default or Default, both before
and immediately after giving effect to the issuance of the Subordinated Notes on
the date of closing and the consummation of any other transactions contemplated
hereby and by the other Transaction Documents (including, without limitation,
the borrowings under the Credit Agreement and the consummation of the
acquisition under the Acquisition Agreement); each Obligor shall have performed
all agreements and satisfied all conditions required under this Agreement or the
other Transaction Documents to be performed or satisfied by such Obligor on or
before the date of closing; and each Obligor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of closing, to each such
effect.

 

4

--------------------------------------------------------------------------------


 

3E.                             Purchase Permitted By Applicable Laws;
Approvals.  The purchase of and payment for the Subordinated Notes to be
purchased by such Purchaser on the date of closing on the terms and conditions
herein provided (including the use of the proceeds of such Subordinated Notes by
the Company) shall not violate any applicable law or governmental regulation
(including, without limitation, section 5 of the Securities Act or Regulation T,
U or X of the FRB) and shall not subject such Purchaser to any tax, penalty,
liability or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.  All necessary authorizations, consents, approvals, exceptions
or other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery and performance of this Agreement, the Subordinated Notes and the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby shall have been issued or made, shall be final and in full
force and effect and shall be in form and substance satisfactory to such
Purchaser.

 

3F.                              Material Adverse Change.  No material adverse
change in the business, condition (financial or otherwise), property, assets,
operations or prospects of the Company and its Subsidiaries, taken as a whole,
or the Target and its Subsidiaries, taken as a whole, in either case since
December 31, 2012 shall have occurred or be threatened, as determined by such
Purchaser in its sole judgment.

 

3G.                            Credit Agreement.  The Credit Agreement,
providing for a $15,000,000 revolving credit facility to the Company and for a
term loan to the Company in the aggregate principal amount of $50,000,000 and
having other terms and conditions satisfactory to such Purchaser, shall have
been duly executed and delivered by the Company and the Banks, and shall be in
full force and effect.  All conditions precedent to the making of the term loan
and the initial revolving loans under the Credit Agreement shall have been
satisfied except to the extent waived with the consent of such Purchaser (and,
to the extent any part of any such condition requires that any matter be
satisfactory to the Bank Agent, the Banks or any portion of the Banks, such
matter shall be satisfactory to such Purchaser) and the Company shall have
received the proceeds of the term loan and the initial revolving loans
thereunder.  All necessary authorizations, consents, approvals, exceptions or
other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery or performance of the Credit Agreement or the consummation of the
transactions contemplated thereby shall be final and in full force and effect
and shall be in form and substance satisfactory to such Purchaser.  Such
Purchaser shall have received a copy of the Credit Agreement and all material
instruments, documents and agreements delivered at the closing of the making of
the term loans and the initial revolving loans thereunder, certified by an
Officer’s Certificate of the Company, dated the date of closing, as correct and
complete.

 

3H.                            Termination of Existing Credit Agreement.  All
obligations of the Company and its Subsidiaries under and in connection with the
credit agreement dated as of May 7, 2007 among the Company, Allied B.V., various
lenders and JPMorgan Chase Bank, N.A., as administrative agent, shall have been
discharged, such credit agreement shall have been terminated, all liens and
security interests securing any of such obligations, and all financing
statements or other filings and recordings relating thereto, shall have been (or
immediately following the effectiveness hereof shall be) terminated and
released, and such Purchaser shall

 

5

--------------------------------------------------------------------------------


 

have received such evidence as it may reasonably request to demonstrate the
satisfaction of the foregoing.  For the avoidance of doubt, this provision shall
not require the termination of the credit facilities provided by JPMorgan Chase
Bank (China) Company Limited, Shanghai Branch to Allied Motion (Changzhou)
Motors Co., Ltd. and Allied Motion (Changzhou) Trading Co., Ltd.

 

3I.                                 Acquisition of the Target.  The Stock
Purchase Agreement dated as of August 22, 2013 between the Company and the
Seller (the “Acquisition Agreement”) shall be in form and substance satisfactory
to such Purchaser, shall have been duly executed and delivered by the parties
thereto and shall be in full force and effect.  All conditions precedent to the
Company’s obligations to acquire the Target thereunder shall have been satisfied
except to the extent waived with the consent of such Purchaser (and, to the
extent any part of any such condition requires that any matter be satisfactory
to the Company, such matter shall be satisfactory to such Purchaser), and the
Company shall have consummated the acquisition of the outstanding capital stock
of the Target thereunder for aggregate consideration (excluding any working
capital or cash adjustment and transaction fees & expenses) not to exceed
$90,000,000.  All necessary authorizations, consents, approvals, exceptions or
other actions by or notices to or filings with any court or administrative or
governmental body or other Person required in connection with the execution,
delivery or performance of the Acquisition Agreement or the consummation of the
transactions contemplated thereby shall be final and in full force and effect
and shall be in form and substance satisfactory to such Purchaser.  Such
Purchaser shall have received a copy of the Acquisition Agreement and all
instruments, documents and agreements related thereto, certified by an Officer’s
Certificate of the Company, dated the date of closing, as correct and complete.

 

3J.                               Fees and Expenses.  Without limiting the
provisions of paragraph 12B hereof, the Company shall have paid the reasonable
fees, charges and disbursements of (i) special counsel to the Purchasers
referred to in paragraph 3B hereof, (ii) F2 Intelligence Group and (iii) Bober,
Markey, Fedorovich & Company.

 

3K.                            Structuring Fee.  In consideration of the time,
effort and expense involved in the preparation and negotiation of this
Agreement, the Company shall have paid to Lake Street Partners IV, L.P., by wire
transfer of immediately available funds to JP Morgan Chase, New York, New York,
ABA #021-000-021, for credit to the account of Lake Street Partners IV, L.P.,
account no. 802-978-874, a structuring fee in the amount of $600,000 in
immediately available funds.

 

3L.                             Solvency Affidavit.  Such Purchaser shall have
received an affidavit executed by the chief financial officer of the Company, in
form and substance reasonably satisfactory to such Purchaser, to the effect that
on and as of the date of closing, after consummation of the transactions
contemplated by this Agreement and the other Transaction Documents, including
the issuance of the Subordinated Notes and the incurrence of any Senior Debt on
the date of closing, the use of the proceeds thereof and the consummation of the
acquisition under the Acquisition Agreement, (i) the Company and its
Subsidiaries on a consolidated basis will be Solvent and (ii) the Total Leverage
Ratio shall not exceed 3.90 to 1.0 on a pro forma basis.

 

3M.                          Proceedings.  All corporate and other proceedings
taken or to be taken in connection with the transactions contemplated hereby and
all documents incident thereto shall be

 

6

--------------------------------------------------------------------------------


 

satisfactory in substance and form to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.

 

4.                                      PREPAYMENTS.  The Subordinated Notes
shall be subject to prepayment only with respect to the optional prepayments
permitted by paragraph 4B and upon acceleration pursuant to paragraph 7A.

 

4A.                             Repayment at Maturity.  The outstanding
principal amount of the Subordinated Notes, together with any accrued and unpaid
interest thereon, shall become due on October 18, 2019.

 

4B.                             Optional Prepayment.  Prior to October 18, 2016,
the Subordinated Notes shall not be subject to prepayment at the option of the
Company in whole or in part.  Thereafter, the Subordinated Notes shall be
subject to prepayment in whole at any time or from time to time in part (in
integral multiples of $1,000,000), at the option of the Company, at 100% of the
principal amount so prepaid plus interest thereon to the prepayment date.

 

4C.                             Notice of Optional Prepayment.  The Company
shall give the holder of each Subordinated Note irrevocable written notice of
any prepayment pursuant to paragraph 4B not less than five Business Days prior
to the prepayment date (which shall be a Business Day), specifying such
prepayment date and the aggregate principal amount of the Subordinated Notes,
and of the Subordinated Notes held by such holder, to be prepaid on such date
and stating that such prepayment is to be made pursuant to paragraph 4B.  Notice
of prepayment having been given as aforesaid, the principal amount of the
Subordinated Notes specified in such notice, together with interest thereon to
the prepayment date, shall become due and payable on such prepayment date.  The
Company shall, on or before the day on which it gives written notice of any
prepayment pursuant to paragraph 4B, give telephonic notice of the principal
amount of the Subordinated Notes to be prepaid and the prepayment date to each
Significant Holder which shall have designated a recipient of such notices in
the Purchaser Schedule attached hereto or by notice in writing to the Company.

 

4D.                             Partial Payments Pro Rata.  In the case of each
prepayment of less than the entire outstanding principal amount of all
Subordinated Notes pursuant to paragraph 4B, the principal amount so prepaid
shall be allocated pro rata to all Subordinated Notes at the time outstanding.

 

4E.                             No Acquisition of Subordinated Notes.  The
Company shall not, and shall not permit any of its Subsidiaries or Affiliates
to, prepay or otherwise retire in whole or in part prior to their stated final
maturity (other than by prepayment pursuant to paragraph 4B or upon acceleration
of such final maturity pursuant to paragraph 7A), or purchase or otherwise
acquire, directly or indirectly, Subordinated Notes held by any holder unless
the Company or such Subsidiary or Affiliate shall have offered to prepay or
otherwise retire or purchase or otherwise acquire, as the case may be, the same
proportion of the aggregate principal amount of Subordinated Notes held by each
other holder of Subordinated Notes at the time outstanding upon the same terms
and conditions.  Any Subordinated Notes so prepaid or otherwise retired or

 

7

--------------------------------------------------------------------------------


 

purchased or otherwise acquired by the Company or any of its Subsidiaries or
Affiliates shall not be deemed to be outstanding for any purpose under this
Agreement.

 

5.                                      AFFIRMATIVE COVENANTS. So long as any
Subordinated Note or any obligation of any Obligor under any Transaction
Document remains outstanding:

 

5A.                             Financial Statements and other Information.  The
Company covenants that it will deliver to each Significant Holder:

 

(i)                                     as soon as practicable and in any event
within 45 days after the end of each quarterly period (other than the last
quarterly period) in each fiscal year, consolidating and consolidated statements
of income, stockholders’ equity and cash flows of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidating and consolidated balance sheet
of the Company and its Subsidiaries as at the end of such quarterly period,
setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP applicable to quarterly financial statements and certified
by an authorized financial officer of the Company as fairly presenting, in all
material respects, the financial position of the Company and its Subsidiaries
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments; provided, however, that delivery within the time
period specified above pursuant to clause (iii) below of copies of the Quarterly
Report on Form 10-Q of the Company for such quarterly period (including all
financial statement exhibits and all financial statements incorporated by
reference therein) prepared in compliance with the requirements therefor and
filed with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this clause (i) with respect to the consolidated statements;

 

(ii)                                  as soon as practicable and in any event
within 120 days after the end of each fiscal year, consolidating and
consolidated statements of income and cash flows and a consolidated statement of
stockholders’ equity of the Company and its Subsidiaries for such year, and a
consolidating and consolidated balance sheet of the Company and its Subsidiaries
as at the end of such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding annual audit, all in
reasonable detail and prepared in accordance with GAAP and, as to the
consolidated statements, accompanied by an opinion thereon of independent public
accountants of recognized national standing selected by the Company and
acceptable to the Required Holder(s), which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the Company and its Subsidiaries and the results of their operations
and cash flows and have been prepared in accordance with GAAP, that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in such circumstances,
and shall not be subject to any “going concern” or like qualification or
exception or any qualification as to the scope of the audit and, as to the
consolidating statements, certified by an authorized financial officer of the
Company; provided, however, that delivery within the time period specified above
pursuant to clause (iii) below of copies of the Annual Report on Form

 

8

--------------------------------------------------------------------------------


 

10-K of the Company for such fiscal year (including all financial statement
exhibits and all financial statements incorporated by reference therein)
prepared in compliance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this clause (ii) with respect to the consolidated statements;

 

(iii)                               promptly upon transmission thereof, copies
of all such financial statements, proxy statements, notices and reports as it
shall send to its public stockholders and copies of all registration statements
(without exhibits) and all reports which it files with the Securities and
Exchange Commission (or any governmental body or agency succeeding to the
functions of the Securities and Exchange Commission);

 

(iv)                              promptly upon receipt thereof, copies of any
detailed audit reports, management letters or recommendations submitted to the
Company or any Subsidiary by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;

 

(v)                                 promptly upon, and in any event not later
than the next Business Day after receipt thereof, a copy of any notice received
from the Bank Agent or any holder of Senior Debt that any default or event of
default under the Credit Agreement or any Refinancing Agreement has occurred or
any notice of any acceleration of any Senior Debt;

 

(vi)                              within 75 days after the date of closing, a
true, correct and complete copy of the closing date inventory count and purchase
price adjustment calculation in connection with the Acquisition;

 

(vii)                           simultaneously with the transmission thereof,
copies of all notices, reports, financial statements or other communications
given to the Bank Agent or any holder of Senior Debt under the Credit Agreement
or any Refinancing Agreement, excluding routine borrowing requests;

 

(viii)                        as soon as available, but in any event within 60
days after the end of each of the Company’s fiscal years, monthly projections
for the next succeeding fiscal year, on a consolidated and consolidating basis,
including a balance sheet as at the end of each relevant period and income
statements and statements of cash flows for each relevant period and for the
period commencing at the beginning of the fiscal year and ending on the last day
of such relevant period, all in form and substance satisfactory to the Required
Holder(s);

 

(ix)                              within ten days following the date on which
the Company’s auditors resign or the Company elects to change auditors, as the
case may be, notification thereof, together with such supporting information as
the Required Holder(s) may reasonably request;

 

(x)                                 promptly, notice of: (a) any matter that has
resulted or could reasonably be expected to result in a Material Adverse Effect,
including (1) breach or non-performance of, or any default under, a Contractual
Obligation of any Group Member, (2) any dispute,

 

9

--------------------------------------------------------------------------------


 

litigation, investigation, proceeding or suspension between any Group Member and
any Governmental Authority that would reasonably be expected to have a Material
Adverse Effect or (3) the commencement of, or any material development in, any
litigation or proceeding affecting any Group Member, including pursuant to any
applicable Environmental Law, that would reasonably be expected to have a
Material Adverse Effect; (b) the occurrence of any ERISA Event; and (c) any
material change in accounting policies or financial reporting practices by any
Group Member; and

 

(xi)                              with reasonable promptness, such other
information as such Significant Holder may reasonably request.

 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6I and 6K and
stating that there exists no Event of Default or Default, or, if any Event of
Default or Default exists, specifying the nature and period of existence thereof
and what action the Company proposes to take with respect thereto.  In the event
that the Company or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to paragraph 11C) as to the
period covered by any such financial statement, such Officer’s Certificate as to
such period shall include a reconciliation from GAAP with respect to such
election.  Together with each delivery of financial statements required by
clause (ii) above, the Company will deliver to each Significant Holder a
certificate of such accountants stating that, in making the audit necessary for
their report on such financial statements, they have obtained no knowledge of
any Event of Default or Default, or, if they have obtained knowledge of any
Event of Default or Default, specifying the nature and period of existence
thereof.  The Company also covenants that immediately after any Responsible
Officer obtains knowledge of an Event of Default or Default, it will deliver to
each Significant Holder an Officer’s Certificate specifying the nature and
period of existence thereof and what action the Company proposes to take with
respect thereto.

 

5B.                             Information Required by Rule 144A.  The Company
covenants that it will, upon the request of the holder of any Subordinated Note,
provide such holder, and any qualified institutional buyer designated by such
holder, such financial and other information as such holder may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Subordinated Notes, except at such times as the Company is subject to and in
compliance with the reporting requirements of section 13 or 15(d) of the
Exchange Act.  For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

 

5C.                             Inspection of Property.  The Company covenants
that it will permit any Person designated by any Significant Holder in writing,
at such Significant Holder’s expense if no Default or Event of Default exists
and at the Company’s expense if a Default or an Event of Default exists, to
visit and inspect any of the properties of the Company and its Subsidiaries, to
examine the books and financial records of the Company and its Subsidiaries and
make copies thereof or extracts therefrom and to discuss the affairs, finances
and accounts of any of such

 

10

--------------------------------------------------------------------------------


 

corporations with the principal officers of the Company and its independent
public accountants (and by this provision the Company authorizes said
accountants to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with any such Person), all at such reasonable times during normal
business hours and as often as such Significant Holder may reasonably request;
provided that such Significant Holder shall use reasonable efforts not to
disrupt the business operations of the Company and its Subsidiaries.

 

5D.                             [RESERVED].

 

5E.                             Compliance with Law.  The Company covenants that
it will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, the USA PATRIOT Act
and the other laws and regulations that are referred to in paragraph 8Q, and
will obtain and maintain in full force and effect all licenses, certificates,
permits, franchises, operating rights and other authorizations from federal,
state, foreign, regional, municipal and other local regulatory bodies or
administrative agencies or governmental bodies having jurisdiction over the
Company and its Subsidiaries or any of their respective properties, products or
services necessary to the ownership, operating or maintenance of their
respective properties or to the conduct of their respective businesses, in each
case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in full force and effect such licenses, certificates, permits,
franchises, operating rights and other authorizations could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

5F.                              Maintenance of Insurance.  The Company
covenants that it will, and will cause each of its Subsidiaries to, maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

 

5G.                            Maintenance of Properties.  The Company covenants
that it will, and will cause each of its Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), and from time
to time make, or cause to be made, all needful and proper repairs, renewals and
replacements thereto, so that the business carried on in connection therewith
may be properly conducted at all times, provided that this paragraph 5G shall
not prevent the Company or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and such discontinuance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

5H.                            Payment of Obligations.  The Company covenants
that it will, and will cause each of its Subsidiaries to, pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (i) tax liabilities, assessments and governmental charges or levies
upon it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Company or such Subsidiary;
(ii) lawful claims which, if unpaid,

 

11

--------------------------------------------------------------------------------


 

would by law become a Lien upon its property; and (iii) Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.

 

5I.                                 Corporate Existence.  The Company covenants
that it will at all times preserve and keep its corporate existence in full
force and effect.  Except as otherwise permitted by paragraph 6D, the Company
will at all times preserve and keep in full force and effect the corporate,
limited liability company or partnership, as the case may be, existence of each
of its Subsidiaries.  The Company will at all times be treated as a corporation
for United States income tax purposes.

 

5J.                               Agreement Assuming Liability on Subordinated
Notes; Additional Subsidiary Guarantors.

 

(i)                                     The Company covenants that, if at any
time any Person (other than a Foreign Subsidiary unless such Foreign Subsidiary
Guaranties in any manner the obligations of the Company or any Domestic
Subsidiary under the Credit Agreement or any Refinancing Agreement) should
become liable (as borrower, co-obligor, endorser, guarantor or surety) on the
Senior Debt, the Company will, at the same time, cause such Person to deliver to
the holders of the Subordinated Notes a joinder to the Subsidiary Guaranty in
form and substance satisfactory to the Required Holder(s).  Each such joinder
shall be accompanied by a certificate of the Secretary or Assistant Secretary of
such Person certifying such Person’s charter and by-laws (or comparable
governing documents), resolutions of the board of directors (or comparable
governing body) of such Person authorizing the execution and delivery of such
joinder, incumbency and specimen signatures of the officers of such Person
executing such documents and a legal opinion of counsel to such Person in form
and substance satisfactory to the Required Holder(s).  The delivery of such an
agreement shall not in any way limit or modify the rights of the holders of the
Subordinated Notes to enforce paragraph 6C or any other applicable provision of
this Agreement.

 

(ii)                                  The Company covenants that if at any time
any Person which is not a Subsidiary as of the date hereof (subject to paragraph
5J(i), other than a Person organized or incorporated under the laws of a
jurisdiction other than the United States of America or a State or other
jurisdiction therein (a “Foreign Subsidiary”) unless such Foreign Subsidiary
Guaranties in any manner the obligations of the Company or any Domestic
Subsidiary under the Credit Agreement or any Refinancing Agreement), shall
become a Subsidiary, the Company will cause such Subsidiary to execute and
deliver to the holders of the Subordinated Notes a joinder to the Subsidiary
Guaranty in form and substance satisfactory to the Required Holder(s).  Each
such joinder shall be accompanied by a certificate of the Secretary or Assistant
Secretary of such Person certifying such Person’s charter and by-laws (or
comparable governing documents), resolutions of the board of directors (or
comparable governing body) of such Person authorizing the execution and delivery
of such joinder, incumbency and specimen signatures of the officers of such
Person executing such documents and a legal opinion of counsel to such Person in
form and substance satisfactory to the Required Holder(s).  The delivery of such
an agreement shall not in any way limit or modify the rights of the holders of
the Subordinated Notes to enforce paragraph 6C or any other applicable provision
of this Agreement.

 

12

--------------------------------------------------------------------------------


 

5K.                            Board Observation Rights.  So long as Prudential
Capital Partners IV, L.P. (or any Affiliate thereof) shall hold any Subordinated
Note, Prudential Capital Partners IV, L.P. shall have the right to appoint an
observer (the “Observer”) to the board of directors (and each executive, special
or other committee thereof) of the Company and each Subsidiary (each a
“Board”).  Each Observer shall (i) receive notice of all meetings (both regular
and special) of each Board (such notice to be delivered at the same time as
notice is given to the members of such Board); (ii) be entitled to attend (or,
in the case of telephone meetings, monitor) all such meetings of each Board;
(iii) receive all notices, information and reports which are furnished to the
members of each Board at the same time and in the same manner as the same is
furnished to such members; and (iv) receive as soon as available copies of the
minutes of all such meetings of each Board.  If any action is proposed to be
taken by written consent in lieu of a meeting of a Board, the Company will
furnish or cause to be furnished to each Observer with a signed copy of each
such written consent not later than ten days after it has been signed by its
last signatory; provided, that failure to so provide such written consent shall
not affect the validity of any action to be taken by such written consent.  No
Observer shall constitute a member of any Board and shall not be entitled to
vote on any matters presented at meetings of any Board or to consent to any
matter as to which the consent of any Board has been requested.

 

5L.                             Books and Records.  The Company covenants that
it will, and will cause each of its Subsidiaries to, (i) maintain proper books
of record and account, in which full, true and correct entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Group Members; and
(ii) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

 

6.                                      NEGATIVE COVENANTS.  So long as any
Subordinated Note or any obligation of any Obligor under any Transaction
Document remains outstanding:

 

6A.                             Liens.  The Company covenants that it will not,
and will not permit any Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

 

(i)                                     Liens existing on the date hereof and
described on Schedule 6A;

 

(ii)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(iii)                               Liens against any Group Member arising in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money or other Indebtedness), so long as no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
property of the applicable Person on account thereof; easements,

 

13

--------------------------------------------------------------------------------


 

rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(iv)                              any security interest or set-off arrangements
entered into by the Company or any of its Subsidiaries in the ordinary course of
its banking arrangements which arise under clauses 24 or 25 (or corresponding
provisions if amended) respectively of the general terms and conditions
(algemene bankvoorwaarden) of any member of the Dutch Bankers’ Association
(Nederlandse Vereniging van Banken) or customary title retention arising in
connection with the purchase of goods in the ordinary course of business;

 

(v)                                 purported Liens evidenced by the filing of
precautionary Uniform Commercial Code financing statements relating solely to
operating leases of personal property entered into in the ordinary course of
business;

 

(vi)                              any security interest in a capital or fixed
asset that secures Indebtedness incurred for the purpose of acquiring such asset
and which is permitted by paragraph 6C;

 

(vii)                           Liens securing Indebtedness permitted by
paragraph 6C(iv);

 

(vii)                           preemptive rights set out in the Organizational
Documents of any Group Member on the date hereof; provided that in the case of
Allied Motion Stockholm AB, the preemptive rights (Sw. hembudsförbehåll) shall
be removed from its articles of association within 30 days following the date of
closing; and

 

(viii)                        Liens securing Indebtedness permitted by paragraph
6C(ix).

 

6B.                             Investments.  The Company covenants that it will
not, and will not permit any Subsidiary to, directly or indirectly, make or
permit to exist any Investment, except:

 

(i)                                     Investments held by the Company in the
form of cash equivalents or short-term marketable debt securities;

 

(ii)                                  Investments of the Company and/or its
Subsidiaries existing on the date hereof and described on Schedule 6B;

 

(iii)                               advances to officers, directors and
employees of the Company and its Subsidiaries in an aggregate amount not to
exceed $100,000 at any time outstanding, for travel, entertainment, relocation
and analogous ordinary business purposes; and

 

(iv)                              Investments that are part of the Company’s
supplemental executive compensation plan or the Company’s deferred compensation
plan.

 

6C.                             Indebtedness.  The Company covenants that it
will not, and will not permit any Subsidiary to, directly or indirectly, create,
incur, assume or suffer to exist any Indebtedness, except:

 

14

--------------------------------------------------------------------------------


 

(i)                                     Indebtedness under the Subordinated
Notes;

 

(ii)                                  Indebtedness outstanding on the date
hereof and described on Schedule 6C hereof and any refinancing, refundings,
renewals or extensions thereof so long as the principal amount of such
Indebtedness is not increased;

 

(iii)                               obligations (contingent or otherwise) of the
Company or any Subsidiary existing or arising under any Swap Contract, provided
that (a) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (b) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(iv)                              Indebtedness under the Credit Agreement
(including any China Senior Credit Facility (as defined in the Subordination
Agreement)) and any Refinancing Debt in an aggregate outstanding amount not to
exceed at any time the Maximum Senior Indebtedness Amount (as defined in the
Subordination Agreement);

 

(v)                                 any Indebtedness owing by one Group Member
to another Group Member; provided that the amount of Indebtedness owing from the
Company and Domestic Subsidiaries to Foreign Subsidiaries (other than Allied
B.V.) shall not at any time exceed $5,000,000 (or its equivalent in other
applicable currencies) in the aggregate;

 

(vi)                              any Indebtedness incurred by a Group Member to
finance the acquisition, construction or improvement of a capital or fixed asset
that constitutes a capital expenditure permitted by this Agreement;

 

(vii)                           any Indebtedness that arises from a change in
the classification of an operating lease obligation to a Capital Lease
Obligation resulting from a change in GAAP;

 

(viii)                        Indebtedness of Globe LDA pursuant to a mortgage
loan secured by Globe LDA’s real property located at 300 Rua Da Longa, Modivas,
Vila De Conde, Portugal; and

 

(ix)                              Indebtedness of Allied Motion (Changzhou)
Motors Co., Ltd. and/or Allied Motion (Changzhou) Trading Co., Ltd. under credit
facilities provided by JPMorgan Chase Bank (China) Company Limited, Shanghai
Branch, in an aggregate outstanding amount not to exceed 9,500,000 Chinese
Renmimbi at any time.

 

6D.                             Fundamental Changes.  The Company covenants that
it will not, and will not permit any Subsidiary to, directly or indirectly,
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

 

(i)                                     any Group Member may merge with another
Group Member, provided that (a) if such merger involves the Company, the Company
shall be the continuing or surviving Person,

 

15

--------------------------------------------------------------------------------


 

and (b) if such merger involves another Obligor, (1) an Obligor shall be the
continuing or surviving Person or (2) the continuing or surviving Person shall,
concurrently with the effectiveness of such merger, become an Obligor;

 

(ii)                                  any Group Member may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Group Member; provided that (a) if such transaction involves the
Company, the Company shall be the transferee, and (b) if the transferor in such
transaction is a Domestic Subsidiary, the transferee shall be an Obligor;

 

(iii)                               Globe Inc. may distribute or transfer all of
the outstanding Equity Interests of Globe LDA and Globe Motors de Mexico SA de
CV held by it to the Company, and the Company may contribute such Equity
Interests to Allied B.V.; and

 

(iv)                              Globe LDA may convert to a public limited
liability company.

 

6E.                             Dispositions.  The Company covenants that it
will not, and will not permit any Subsidiary to, directly or indirectly, make
any Disposition or enter into any agreement to make any Disposition, except:

 

(i)                                     Dispositions of obsolete or worn out
property in the ordinary course of business;

 

(ii)                                  Dispositions of inventory in the ordinary
course of business;

 

(iii)                               Dispositions of equipment or real property
to the extent that (a) such property is exchanged for credit against the
purchase price of similar replacement property or (b) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(iv)                              Dispositions of property by any Group Member
to another Group Member; provided that if such Disposition involves an Obligor,
the transferee shall be an Obligor;

 

(v)                                 Dispositions permitted by paragraph 6D; and

 

(vi)                              Dispositions of property not used or useful in
the business of the Company or any of its Subsidiaries;

 

provided, however, that any Disposition pursuant to clauses (i) through
(vi) shall be for fair market value.

 

6F.                              Change in Nature of Business.  The Company
covenants that it will not, and will not permit any Subsidiary to, directly or
indirectly, engage in any material line of business substantially different from
those lines of business conducted by the Company and its Subsidiaries on the
date of closing or any business substantially related or incidental thereto.

 

6G.                            Transactions with Affiliates.  The Company
covenants that it will not, and will not permit any Subsidiary to, directly or
indirectly, except as described in Schedule 6G, enter into any transaction of
any kind with any Affiliate of the Company, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to

 

16

--------------------------------------------------------------------------------


 

the applicable Group Member as would be obtainable by the applicable Group
Member at the time in a comparable arm’s length transaction with a Person other
than an Affiliate.

 

6H.                            Burdensome Agreements.  The Company covenants
that it will not, and will not permit any Subsidiary to, directly or indirectly,
except as described on Schedule 6H, enter into any Contractual Obligation (other
than this Agreement, the other Transaction Documents, the Credit Agreement, the
other Loan Documents (as defined in the Credit Agreement) or a Refinancing
Agreement) that limits the ability (i) of any Subsidiary to make Restricted
Payments to the Company or any other Group Member or to otherwise transfer
property to the Company or any other Group Member, (ii) of any Subsidiary to
Guaranty the Indebtedness of the Company or any other Group Member or (iii) of
any Group Member to create, incur, assume or suffer to exist Liens on property
of such Person, except for a customary restriction on granting a Lien on
property that is imposed under the documents pursuant to which a Group Member
financed such property (provided such Indebtedness is permitted under paragraph
6C).

 

6I.                                 Financial Covenants.

 

(i)                                     The Company covenants that it will not
permit the Fixed Charge Coverage Ratio as at the end of any fiscal quarter to be
less than 1.05:1.0.

 

(ii)                                  The Company covenants that it will not
permit the Total Leverage Ratio, as of the end of any fiscal quarter to be
greater than (a) for the fiscal quarters ending on or about December 31, 2013,
March 31, 2014, June 30, 2014 and September 30, 2014, 4.50:1.0, (b) for the
fiscal quarters ending on or about December 31, 2014, March 31, 2015, June 30,
2015 and September 30, 2015, 3.50:1.0, (c) for the fiscal quarters ending on or
about December 31, 2015, March 31, 2016, June 30, 2016 and September 30, 2016,
3.0 to 1.0 or (d) for each fiscal quarter thereafter, 2.75:1.0.

 

6J.                               Sale-Leaseback Transactions.  The Company
covenants that it will not, and will not permit any Subsidiary to, directly or
indirectly, enter into any arrangements with any Person whereby such Person
shall sell or transfer (or request another Person to purchase) any property,
real, personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property from any Person.

 

6K.                            Capital Expenditures.  The Company covenants that
it will not, and will not permit any Subsidiary to, directly or indirectly, make
or become legally obligated to make any expenditure in respect of the purchase
or other acquisition of any fixed or capital asset, except for (i) capital
expenditures not to exceed €500,000 in the aggregate in connection with the
construction of a new facility in The Netherlands to be leased by Allied B.V.
and (ii) capital expenditures in the ordinary course of business not exceeding,
in the aggregate for the Group Members and their Subsidiaries, the amount set
forth below during the applicable fiscal year set forth below:

 

Fiscal Year Ending

 

Maximum Amount

 

 

 

 

 

December 31, 2013

 

$

5,400,000

 

December 31, 2014

 

$

6,400,000

 

December 31, 2015 and thereafter

 

$

7,000,000

 

 

17

--------------------------------------------------------------------------------


 

6L.                             Fiscal Period.  The Company covenants that it
will not change its fiscal year or fiscal quarter accounting periods from those
in effect for the fiscal year ended December 31, 2012.

 

6M.                          Amendments to Credit Agreement and Certain other
Documents.  The Company covenants that it will not, and will not permit any
Subsidiary to, (i) enter into any amendment or modification of, or waive, or
consent to any waiver of, any of the provisions of, the Credit Agreement (or a
Refinancing Agreement in respect thereof), except to the extent permitted by the
Subordination Agreement, or (ii) consent to any amendment or modification of or
supplement to any of the provisions of any documents or agreements evidencing
other existing Indebtedness set forth on Schedule 6C in such manner as would
have a material adverse impact on the interests of the holders of the
Subordinated Notes.

 

6N.                             Limitation on Issuance of Other Subordinated
Indebtedness Senior to the Subordinated Notes.  The Company covenants that it
will not create, incur, assume, permit to exist, Guarantee, or in any other
manner become liable with respect to any Indebtedness, other than the
Subordinated Notes, that is contractually subordinate in right of payment to any
Senior Debt unless such Indebtedness is otherwise permitted by the terms hereof
and is Indebtedness that is pari passu with, or subordinate pursuant to
provisions substantially similar to those contained in Article 10 hereof in
right of payment to, the Subordinated Notes.

 

6O.                            Payment Limitations.  The Company covenants that
it will not enter into or become subject to any restriction on the payment of
any Subordinated Note or any payment under the Subsidiary Guaranty, other than
the Subordination Agreement.

 

6P.                              Terrorism Sanctions Regulations.  The Company
covenants that it will not, and will not permit any Controlled Entity to,
(i) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union, or
(ii) directly or indirectly have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Subordinated Notes) with any Person if
such investment, dealing or transaction (a) would cause any holder of a
Subordinated Note to be in violation of any law or regulation applicable to such
holder, or (b) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (iii) engage, or permit any Affiliate of either to engage, in any
activity that could subject such Person or any holder of a Subordinated Note to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.

 

6Q.                            Most Favored Lender Status.  The Company
covenants that it will not, and will not permit any Subsidiary to, amend the
Credit Agreement or any other agreements or documents evidencing any Senior Debt
to include one or more Additional Covenants or Additional Defaults, unless the
Company or any Subsidiary has offered to the holders of the

 

18

--------------------------------------------------------------------------------


 

Subordinated Notes to enter into an amendment to this Agreement in form and
substance reasonably satisfactory to the Required Holder(s) to include each such
Additional Covenant and each such Additional Default, but mutatis mutandis,
provided that any “cushion” in effect immediately prior to such amendment
between the terms of the Senior Debt and the terms in this Agreement is
maintained, if applicable.  The Company further covenants to promptly, upon
acceptance of any offer referred to in the preceding sentence, execute and
deliver at its expense (including the reasonable fees and expenses of counsel
for the holders of the Subordinated Notes) an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Holder(s) evidencing
the amendment of this Agreement to include such Additional Covenants and
Additional Defaults, but mutatis mutandis, provided that any “cushion” between
the terms of the Senior Debt and the terms in this Agreement shall be
maintained, if applicable.

 

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction contained in the Credit Agreement or any other document evidencing
the Senior Debt or under which any Senior Debt is outstanding (regardless of
whether such provision is labeled or otherwise characterized as a covenant) the
subject matter of which either (i) is similar to that of any covenant in
Article 5 or 6 of this Agreement, or related definitions in Article 10 of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive to the Company or any Subsidiary than those set forth herein or
more beneficial to lenders under the Credit Agreement or any other holders of
the Senior Debt, in each case taking any “cushion” in such agreement into effect
(and such covenant or similar restriction shall be deemed an Additional Covenant
only to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Article 5 or 6 of this
Agreement, or related definitions in Article 10 of this Agreement.

 

“Additional Default” shall mean any provision contained in the Credit Agreement
or any other document evidencing the Senior Debt or under which any Senior Debt
is outstanding to accelerate (with the passage of time or giving of notice or
both) the maturity thereof or otherwise requires the Company or any Subsidiary
to repay the Indebtedness under the Credit Agreement or any other document
evidencing the Senior Debt or under which any Senior Debt is outstanding prior
to the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained in Article 7 of this Agreement, or related
definitions in Article 10 of this Agreement, but contains one or more
percentages, amounts or formulas that is more restrictive to the Company or any
Subsidiary or has a shorter grace period than those set forth herein or is more
beneficial to the lenders under the Credit Agreement or any other holders of the
Senior Debt (and such provision shall be deemed an Additional Default only to
the extent that it is more restrictive, has a shorter grace period or is more
beneficial) or (ii) is different from the subject matter of any Default or Event
of Default contained in Article 7 of this Agreement, or related definitions in
Article 10 of this Agreement.

 

6R.                             Restricted Payments.  The Company covenants that
it will not, and will not permit any Subsidiary to, make any Restricted Payment
if any Default or Event of Default exists or would result therefrom; provided
that the foregoing shall not prohibit any Subsidiary from paying any dividend or
making any similar distribution to the Company.

 

19

--------------------------------------------------------------------------------


 

7.                                      EVENTS OF DEFAULT.

 

7A.                             Acceleration.  If any of the following events
shall occur and be continuing for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise):

 

(i)                                     the Company defaults in the payment of
any principal of or Yield-Maintenance Amount payable with respect to any
Subordinated Note when the same shall become due, either by the terms thereof or
otherwise as herein provided; or

 

(ii)                                  the Company defaults in the payment of any
interest on any Subordinated Note for more than three days after the date due;
or

 

(iii)                               (a) any Senior Debt has become due (or has
been required to be repurchased by the Company or any Subsidiary) prior to its
stated maturity or the Company or any Subsidiary defaults (whether as primary
obligor or as a guarantor or other surety) in the payment of any Senior Debt at
its stated maturity, (b) the Company or any Subsidiary defaults (whether as
primary obligor or as guaranty or other surety) under any Material Rental
Obligation; (c) the Company or any Subsidiary defaults (whether as primary
obligor or as guarantor or other surety) in any payment of principal of or
interest on any other obligation for money borrowed (or any Capital Lease
Obligation, any obligation under a conditional sale or other title retention
agreement, any obligation issued or assumed as full or partial payment for
property whether or not secured by a purchase money mortgage or any obligation
under notes payable or drafts accepted representing extensions of credit), other
than the Subordinated Notes or the Senior Debt, which are covered by clauses
(i) and (ii) of this paragraph 7A and subclause (a) of this clause (iii),
respectively, beyond any period of grace provided with respect thereto, or the
Company or any Subsidiary fails to perform or observe any other agreement, term
or condition contained in any agreement under which any such obligation
described in this clause (c) is created (or if any other event thereunder or
under any such agreement shall occur and be continuing) and the effect of such
failure or other event is to cause, or to permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, such
obligation to become due (or to be repurchased by the Company or any Subsidiary)
prior to any stated maturity, provided that, with respect to this clause (c),
the aggregate amount of all obligations as to which such a payment default shall
occur and be continuing or such a failure or other event causing or permitting
acceleration (or resale to the Company or any Subsidiary) shall occur and be
continuing exceeds $500,000; or (d) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract or, if not so defined,
any similar event under such Swap Contract) resulting from (1) any event of
default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract or, if not so defined,
any similar term in such Swap Contract) or (2) any Termination Event (as defined
in such Swap Contract or, if not so defined, any similar event under such Swap
Contract) under such Swap Contract as to which the Company or any Subsidiary is
an Affected Party (as defined in such Swap Contract or, if not so defined, any
similar term in such Swap Contract) and, in either event, the Swap

 

20

--------------------------------------------------------------------------------


 

Termination Value owed by the Company or such Subsidiary as a result thereof
exceeds $500,000; or

 

(iv)                              any representation or warranty made by the
Company or any Subsidiary herein or in any other Transaction Document or by the
Company, any Subsidiary or any of their respective officers in connection with
or pursuant to this Agreement or any other Transaction Document shall be false
or misleading in any material respect on the date as of which made; or

 

(v)                                 the Company fails to perform or observe any
agreement contained in Article 5 (other than paragraphs 5E, 5G, 5H and 5L),
Article 6 or paragraph 8I (with respect to the use of proceeds of the
Subordinated Notes); or

 

(vi)                              any Obligor fails to perform or observe any
other agreement, term or condition contained herein or in any other Transaction
Document and such failure shall continue for 30 days; or

 

(vii)                           the Company or any Subsidiary makes an
assignment for the benefit of creditors or is generally not paying its debts as
such debts become due; or

 

(viii)                        any decree or order for relief in respect of the
Company or any Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or

 

(ix)                              the Company or any Subsidiary petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
the Company or any Subsidiary, or of any substantial part of the assets of the
Company or any Subsidiary, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Subsidiary) relating to the Company
or any Subsidiary under the Bankruptcy Law of any other jurisdiction; or

 

(x)                                 any such petition or application described
in clause (ix) of this paragraph 7A is filed, or any such case or proceedings
described in clause (ix) of this paragraph 7A are commenced, against the Company
or any Subsidiary and the Company or such Subsidiary by any act indicates its
approval thereof, consent thereto or acquiescence therein, or an order, judgment
or decree is entered appointing any such trustee, receiver, custodian,
liquidator or similar official, or approving the petition in any such
proceedings, and such order, judgment or decree remains unstayed and in effect
for more than 60 calendar days; or

 

(xi)                              any order, judgment or decree is entered in
any proceedings against the Company or any Subsidiary decreeing the dissolution
of the Company or such Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 calendar days; or

 

21

--------------------------------------------------------------------------------


 

(xii)                           any order, judgment or decree is entered in any
proceedings against the Company or any Subsidiary decreeing a split-up of the
Company or such Subsidiary which requires the divestiture of assets representing
a substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Company and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of assets, or stock of a Subsidiary, which shall have contributed a
substantial part of the Consolidated Net Income (determined in accordance with
GAAP) for any of the three fiscal years then most recently ended, and such
order, judgment or decree remains unstayed and in effect for more than 60
calendar days; or

 

(xiii)                        (a) one or more final judgments or orders for the
payment of money (to the extent not covered by insurance), including, without
limitation, any final order enforcing a binding arbitration decision, in an
aggregate amount in excess of $500,000 is rendered against the Company or any
Subsidiary or (b) one or more non-monetary final judgments is rendered against
the Company or any Subsidiary that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in each
case, either (x) enforcement proceedings have been commenced by any creditor
upon any such judgment or order or (y) within 45 consecutive days after entry
thereof, any such judgment or order is not discharged or execution thereof
stayed pending appeal, or within 45 consecutive days after the expiration of any
such stay, such judgment or order is not discharged; or

 

(xiv)                       (a) an ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Company or any ERISA Affiliate under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $500,000, or (b) the Company or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $500,000; or

 

(xv)                          a Change of Control shall occur;

 

(xvi)                       any provision of any Transaction Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all obligations
owing to the Purchasers and the holders of the Subordinated Notes under the
Transaction Documents, ceases to be in full force and effect; or any Obligor or
any other Person contests in any manner the validity or enforceability of any
provision of any Transaction Document; or any Obligor denies that it has any or
further liability or obligation under any Transaction Document, or purports to
revoke, terminate or rescind any provision of any Transaction Document; or

 

(xvii)                    a notice under Article 36, Tax Collection Act
(Invorderingswet 1990) has been given by the Company or any Subsidiary;

 

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Subordinated Note (other than the Company
or any of its Subsidiaries or

 

22

--------------------------------------------------------------------------------


 

Affiliates) may at its option, by notice in writing to the Company, declare all
of the Subordinated Notes held by such holder to be, and all of the Subordinated
Notes held by such holder shall thereupon be and become, immediately due and
payable at par together with interest accrued thereon, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company, (b) if such event is an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, all of the
Subordinated Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon and, if the
Settlement Date is before October 18, 2016, together with the Yield-Maintenance
Amount, if any, with respect to each Subordinated Note, without presentment,
demand, protest or notice of any kind, all of which are hereby waived by the
Company, and (c) if such event is not an Event of Default specified in clause
(viii), (ix) or (x) of this paragraph 7A with respect to the Company, the
Required Holder(s) may at its or their option, by notice in writing to the
Company, declare all of the Subordinated Notes to be, and all of the
Subordinated Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and, if the Settlement Date is before
October 18, 2016, together with the Yield-Maintenance Amount, if any, with
respect to each Subordinated Note, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company.  The Company
acknowledges, and the parties hereto agree, that each holder of a Subordinated
Note has the right to maintain its investment in the Subordinated Notes free
from repayment by the Company (except as herein specifically provided for) and
without the occurrence of an Event of Default and that the provision for payment
of Yield-Maintenance Amount by the Company in the event the Subordinated Notes
are accelerated as a result of an Event of Default is intended to provide
compensation for the deprivation of such right under such circumstances.

 

7B.                             Rescission of Acceleration.  At any time after
any or all of the Subordinated Notes shall have been declared immediately due
and payable pursuant to paragraph 7A, the Required Holder(s) may, by notice in
writing to the Company, rescind and annul such declaration and its consequences
if (i) the Company shall have paid all overdue interest on the Subordinated
Notes, the principal of and Yield-Maintenance Amount, if any, payable with
respect to any Subordinated Notes which have become due otherwise than by reason
of such declaration, and interest on such overdue interest and overdue principal
and Yield-Maintenance Amount at the Default Rate, (ii) the Company shall not
have paid any amounts which have become due solely by reason of such
declaration, (iii) all Events of Default and Defaults, other than non-payment of
amounts which have become due solely by reason of such declaration, shall have
been cured or waived pursuant to paragraph 12C, and (iv) no judgment or decree
shall have been entered for the payment of any amounts due pursuant to the
Subordinated Notes or this Agreement.  No such rescission or annulment shall
extend to or affect any subsequent Event of Default or Default or impair any
right arising therefrom.

 

7C.                             Notice of Acceleration or Rescission.  Whenever
any Subordinated Note shall be declared immediately due and payable pursuant to
paragraph 7A or any such declaration shall be rescinded and annulled pursuant to
paragraph 7B, the Company shall forthwith give written notice thereof to the
holder of each Subordinated Note at the time outstanding.

 

7D.                             Other Remedies.  If any Event of Default or
Default shall occur and be continuing, the holder of any Subordinated Note may
proceed to protect and enforce its rights under this Agreement, such
Subordinated Note and the other Transaction Documents by

 

23

--------------------------------------------------------------------------------


 

exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or any other Transaction Document or in aid of the exercise of
any power granted in this Agreement or any other Transaction Document.  No
remedy conferred in this Agreement or any other Transaction Document upon the
holder of any Subordinated Note is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute or otherwise.

 

8.                                     
REPRESENTATIONS, COVENANTS AND WARRANTIES.  The Company represents, covenants
and warrants as set forth in this Article 8.  Each reference to a “Subsidiary”
or an “Obligor” in any representation or warranty in this Article 8, other than
in paragraph 8B, to the extent such representation or warranty relates to a date
or period of time prior to the date of closing, shall include the Target and its
Subsidiaries.

 

8A(1).              Organization; Subsidiary Preferred Stock.  The Company is a
corporation duly organized and existing in good standing under the laws of the
State of Colorado and each Subsidiary is duly organized and existing in good
standing under the laws of the jurisdiction in which it is organized.  The
Company and each of its Subsidiaries have duly qualified or been duly licensed,
and are authorized to do business and are in good standing, in each jurisdiction
in which the ownership of their respective properties or the nature of their
respective businesses makes such qualification or licensing necessary and in
which the failure to be so qualified or licensed could be reasonably likely to
have a Material Adverse Effect.  No Subsidiary has any outstanding shares of any
class of capital stock or other Equity Interests which has priority over any
other class of capital stock or other Equity Interests of such Subsidiary as to
dividends or distributions or in liquidation except as may be owned beneficially
and of record by the Company or a Wholly-Owned Subsidiary.  No Subsidiary is a
party to, or otherwise subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the Credit Agreement and customary
limitations imposed by corporate or limited liability company law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make other distributions of profits to the Company or any of its
other Subsidiaries that owns outstanding shares of capital stock or other Equity
Interests of such Subsidiary.

 

8A(2).              Power and Authority.  Each of the Company and its
Subsidiaries has all requisite corporate, limited liability company or
partnership, as the case may be, power to own or hold under lease and operate
its properties which it purports to own or hold under lease and to conduct its
business as currently conducted and as currently proposed to be conducted.

 

8A(3).              Execution and Delivery of Transaction Documents.  Each
Obligor has all requisite corporate or other organizational power to execute,
deliver and perform its obligations under each Transaction Document to which it
is a party.  The execution, delivery and performance by each Obligor of each
Transaction Document to which it is a party have been duly authorized by all
requisite corporate or other organizational action on the part of such Obligor,
and each Transaction Document to which each Obligor is a party has been duly
executed and delivered by authorized officers of such Obligor and are valid
obligations of such Obligor, legally binding upon and enforceable against such
Obligor in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization

 

24

--------------------------------------------------------------------------------


 

or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

 

8B.                             Financial Statements.  The Company has furnished
each Purchaser with the following financial statements, identified by a
principal financial officer of the Company:  (i) a consolidating and
consolidated balance sheet of the Company and its Subsidiaries as at December 31
in each of the years 2010 through 2012, inclusive, and consolidating and
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for each such year, all reported on by EKS&H LLLP;
(ii) a consolidated balance sheet of the Target and its Subsidiaries as at
December 31 in each of the years 2011 through 2012, inclusive, and consolidated
statements of income, stockholders’ equity and cash flows of the Target and its
Subsidiaries for each such year; (iii) a consolidating and consolidated balance
sheet of the Company and its Subsidiaries as at June 30, 2013 and consolidating
and consolidated statements of income, stockholders’ equity and cash flows for
the six-month period ended on each such date, prepared by the Company; and
(iv) a consolidated balance sheet of the Target and its Subsidiaries as at
June 30, 2013 and consolidated statements of income, stockholders’ equity and
cash flows for the six-month period ended on each such date, prepared by the
Target.  Such financial statements (including any related schedules and/or
notes) are true and correct in all material respects (subject, as to interim
statements, to changes resulting from audits and year-end adjustments), have
been prepared in accordance with GAAP consistently followed throughout the
periods involved and show all liabilities, direct and contingent, of the Company
and its Subsidiaries or the Target and its Subsidiaries, as applicable, required
to be shown in accordance with such principles.  The balance sheets fairly
present the condition of the Company and its Subsidiaries or the Target and its
Subsidiaries, as applicable, as at the dates thereof, and the statements of
income, stockholders’ equity and cash flows fairly present the results of the
operations of the Company and its Subsidiaries or the Target and its
Subsidiaries, as applicable, and their respective cash flows for the periods
indicated.  Since December 31, 2012, (a) there has been no material adverse
change in the business, property or assets, condition (financial or otherwise),
operations or prospects of the Company and its Subsidiaries taken as a whole or
of the Target and its Subsidiaries, taken as a whole, and (b) none of the
Company, the Target or any Subsidiary has paid any dividend or made any other
distribution with respect to its capital stock.

 

8C.                             Actions Pending.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Company,
threatened against the Company or any of its Subsidiaries, or any properties or
rights of the Company or any of its Subsidiaries, by or before any court,
arbitrator or administrative or governmental body which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

8D.                             Outstanding Indebtedness.  Neither the Company
nor any of its Subsidiaries has outstanding any Indebtedness except as permitted
by paragraph 6C.  There exists no default under the provisions of any instrument
evidencing such Indebtedness or of any agreement relating thereto.

 

8E.                             Title to Properties.  The Company has and each
of its Subsidiaries has good and indefeasible title to its respective real
properties (other than properties which it leases) and good title to all of its
other respective properties and assets, including the properties and assets

 

25

--------------------------------------------------------------------------------


 

reflected in the balance sheets as at December 31, 2012 referred to in
paragraph 8B (other than properties and assets disposed of in the ordinary
course of business), subject to no Lien of any kind except Liens permitted by
paragraph 6A and except for such defects in title which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
All leases necessary in any material respect for the conduct of the respective
businesses of the Company and its Subsidiaries are valid and subsisting and are
in full force and effect.

 

8F.                              Taxes.  The Company has and each of its
Subsidiaries has filed all federal, state and other income tax returns which, to
the knowledge of the officers of the Company and its Subsidiaries, are required
to be filed, and each has paid all taxes as shown on such returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes as are being actively contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP.

 

8G.                            Conflicting Agreements and Other Matters. 
Neither the Company nor any of its Subsidiaries is a party to any contract or
agreement or subject to any charter, by-law, limited liability company operating
agreement, partnership agreement or other corporate, limited liability company
or partnership restriction which materially and adversely affects its business,
property or assets, condition (financial or otherwise) or prospects.  Neither
the execution nor delivery of this Agreement, the Subordinated Notes or the
other Transaction Documents, nor the offering, issuance and sale of the
Subordinated Notes, nor the consummation of the transactions contemplated by the
Acquisition Agreement, nor fulfillment of nor compliance with the terms and
provisions hereof, of the Subordinated Notes and of the other Transaction
Documents will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries pursuant to, the charter, by-laws, limited
liability company operating agreement or partnership agreement of the Company or
any of its Subsidiaries, any award of any arbitrator or any agreement (including
any agreement with stockholders, members or partners), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
of its Subsidiaries is subject.  Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter, by-laws, limited liability company operating agreement or partnership
agreement) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company of the type to be evidenced by the
Subordinated Notes or Indebtedness of the Subsidiary Guarantors of the type to
be evidenced by the Subsidiary Guaranty except for (i) the Credit Agreement and
the other Loan Documents (as defined in the Credit Agreement), in each case as
in effect on the date of closing, and (ii) as set forth in the agreements listed
in Schedule 8G attached hereto.

 

8H.                            Offering of Subordinated Notes.  Neither the
Company nor any agent acting on its behalf has, directly or indirectly, offered
the Subordinated Notes or any similar security of the Company for sale to, or
solicited any offers to buy the Subordinated Notes or any similar security of
the Company from, or otherwise approached or negotiated with respect thereto
with, any Person other than Institutional Investors, and neither the Company nor
any agent acting on its behalf has taken or will take any action which would
subject the issuance or sale of the

 

26

--------------------------------------------------------------------------------


 

Subordinated Notes to the provisions of section 5 of the Securities Act or to
the provisions of any securities or Blue Sky law of any applicable jurisdiction.

 

8I.                                 Use of Proceeds.  The aggregate market value
of all margin stock as defined in Regulation U (12 CFR Part 221) of the FRB
(herein called “margin stock”) owned by the Company and its Subsidiaries does
not exceed 25% of the aggregate value of the assets thereof, as determined by
any reasonable method.  The proceeds of sale of the Subordinated Notes will be
used to pay a portion of the acquisition consideration under the Acquisition
Agreement, and for other general corporate purposes of the Company and its
Subsidiaries.  None of such proceeds will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any margin stock or for the purpose of maintaining, reducing or
retiring any Indebtedness which was originally incurred to purchase or carry any
stock that is currently a margin stock or for any other purpose which might
constitute the sale or purchase of any Subordinated Notes a “purpose credit”
within the meaning of such Regulation U.  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock.  Neither the
Company nor any agent acting on its behalf has taken or will take any action
which might cause this Agreement or any Subordinated Note to violate Regulation
T, Regulation U or any other regulation of the FRB or to violate the Exchange
Act, in each case as in effect now or as the same may hereafter be in effect.

 

8J.                               ERISA.

 

(i)                                     The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 or ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate material in relation to the business, operations, affairs, financial
condition, assets, properties, or prospects of the Company and its Subsidiaries
taken as a whole.

 

(ii)                                  Except as set forth in Schedule 8J, the
present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities.  The term “benefit liabilities” has the meaning specified
in

 

27

--------------------------------------------------------------------------------


 

section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.

 

(iii)                               The Company and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are material in
relation to the business, operations, affairs, financial condition, assets,
properties, or prospects of the Company and its Subsidiaries taken as a whole.

 

(iv)                              The expected postretirement benefit obligation
(determined as of the last day of the Company’s most recently ended fiscal year
in accordance with ASC No. 715-60 — Defined Benefit Plans — Other
Postretirement, without regard to liabilities attributable to continuation
coverage mandated by section 4980B of the Code) of the Company and its
Subsidiaries is not material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

(v)                                 The execution and delivery of this Agreement
and the issuance and sale of the Subordinated Notes will be exempt from, or will
not involve any transaction which is subject to, the prohibitions of section 406
of ERISA and will not involve any transaction in connection with which a penalty
could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code.  The representation by the Company in the
next preceding sentence is made in reliance upon and subject to the accuracy of
each Purchaser’s representation in paragraph 9B.

 

8K.                            Governmental Consent.  Neither the nature of the
Company or of any Subsidiary, nor any of their respective businesses or
properties, nor any relationship between the Company or any Subsidiary and any
other Person, nor any circumstance in connection with the offering, issuance,
sale or delivery of the Subordinated Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings after the date of closing with the Securities and Exchange Commission
and/or state Blue Sky authorities) in connection with the execution and delivery
of this Agreement and the other Transaction Documents, the offering, issuance,
sale or delivery of the Subordinated Notes or fulfillment of or compliance with
the terms and provisions hereof, of the Subordinated Notes, or of the other
Transaction Documents.

 

8L.                             Compliance with Environmental and Other Laws. 
The Company and its Subsidiaries and all of their respective properties and
facilities have complied at all times and in all respects with all federal,
state, local, foreign and regional statutes, laws, ordinances and judicial or
administrative orders, judgments, rulings and regulations, including, without
limitation, Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in paragraph 8Q, except, in any such case,
where failure to comply, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.

 

28

--------------------------------------------------------------------------------


 

8M.                          Regulatory Status.  Neither the Company nor any of
its Subsidiaries is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or an “investment adviser” within the meaning of the Investment
Advisers Act of 1940, as amended, (ii) a “holding company” or a “subsidiary
company” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company”, within the meaning of the Public Utility Holding Company
Act of 2005, (iii) a “public utility” within the meaning of the Federal Power
Act, as amended.  Neither the Company nor any Subsidiary is subject to
regulation as a “public utility” (or any analogous term) under any state or
local law or subject to regulation under the ICC Termination Act of 1995, as
amended.

 

8N.                             Permits and Other Operating Rights.  The Company
and each Subsidiary has all such valid and sufficient certificates of
convenience and necessity, franchises, licenses, permits, operating rights and
other authorizations from federal, state, foreign, regional, municipal and other
local regulatory bodies or administrative agencies or other governmental bodies
having jurisdiction over the Company or any Subsidiary or any of its properties,
products or services as are necessary for the ownership, operation and
maintenance of its businesses and properties, as presently conducted and as
proposed to be conducted while the Subordinated Notes are outstanding, subject
to exceptions and deficiencies which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, and such
certificates of convenience and necessity, franchises, licenses, permits,
operating rights and other authorizations from federal, state, foreign,
regional, municipal and other local regulatory bodies or administrative agencies
or other governmental bodies having jurisdiction over the Company, any
Subsidiary or any of its properties, products or services are free from
restrictions or conditions which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any Subsidiary is in violation of any thereof in any material
respect.

 

8O.                            Rule 144A.  The Subordinated Notes are not of the
same class as securities of the Company, if any, listed on a national securities
exchange, registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system.

 

8P.                              Absence of Financing Statements, etc.  Except
with respect to (i) financing statements showing JPMorgan Chase Bank, N.A. as
secured party, in each case for which the Company is authorized as of the date
of closing by such secured party to, and immediately following the effectiveness
of this Agreement shall, file an appropriate termination, and (ii) Liens
permitted by paragraph 6A hereof, there is no financing statement, security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any filing records, registry or other public office, that purports
to cover, affect or give notice of any present or possible future Lien on, or
security interest in, any assets or property of the Company or any of its
Subsidiaries or any rights relating thereto.

 

8Q.                            Foreign Assets Control Regulations, Etc.  (i) 
Neither the Company nor any Controlled Entity is (a) a Person whose name appears
on the list of Specially Designated Nationals and Blocked Persons published by
the Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”), (b) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,

 

29

--------------------------------------------------------------------------------


 

directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (c) otherwise blocked, subject to sanctions under or engaged in any
activity in violation of other United States economic sanctions, including but
not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (a), clause (b) or clause (c), a “Blocked
Person”).  Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

 

(ii)                                  No part of the proceeds from the sale of
the Subordinated Notes hereunder constitutes or will constitute funds obtained
on behalf of any Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (a) in connection with any investment
in, or any transactions or dealings with, any Blocked Person, or (b) otherwise
in violation of U.S. Economic Sanctions.

 

(iii)                               Neither the Company nor any Controlled
Entity (a) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (b) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (c) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (d) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U.S. Economic Sanctions.

 

(iv)                              (a)                                 Neither
the Company nor any Controlled Entity (w) has been charged with, or convicted of
bribery or any other anti-corruption related activity under any applicable law
or regulation in a U.S. or any non-U.S. country or jurisdiction, including but
not limited to, the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act
2010 (collectively, “Anti-Corruption Laws”), (x) to the Company’s actual
knowledge after making due inquiry, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(y) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (z) has been or is the target of sanctions imposed by the United Nations or
the European Union;

 

30

--------------------------------------------------------------------------------


 

(b)                                 To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of:
(x) influencing any act, decision or failure to act by such Government Official
in his or her official capacity or such commercial counterparty, (y) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (z) inducing a Governmental Official or
a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage in violation of any applicable law or regulation or which
would cause any holder of a Subordinated Note to be in violation of any law or
regulation applicable to such holder; and

 

(c)                                  No part of the proceeds from the sale of
the Subordinated Notes hereunder will be used, directly or indirectly, for any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage.  The Company has established procedures and controls which
it reasonably believes are adequate (and otherwise comply with applicable law)
to ensure that the Company and each Controlled Entity is and will continue to be
in compliance with all applicable current and future Anti-Corruption Laws.

 

8R.                             Environmental Matters.  (i) Neither the Company
nor any Subsidiary has knowledge of any claim or has received any notice of any
claim and no proceeding has been instituted asserting any claim against the
Company or any of its Subsidiaries or any of their respective real properties or
other assets now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

(ii)                                  Neither the Company nor any Subsidiary has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(iii)                               Neither the Company nor any Subsidiary has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them in a manner which is contrary to any Environmental
Law that could, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(iv)                              Neither the Company nor any Subsidiary has
disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(v)                                 All buildings on all real properties now
owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except

 

31

--------------------------------------------------------------------------------


 

where failure to comply could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

8S.                               Solvency.  On the date of closing, after
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, including the issuance of the Subordinated Notes and the
incurrence of any Senior Debt on the date of closing, the use of the proceeds
thereof and the consummation of the acquisition under the Acquisition Agreement,
the Company and its Subsidiaries on a consolidated basis will be Solvent.

 

8T.                             Disclosure.  Neither this Agreement, any other
Transaction Document nor any other document, certificate or statement furnished
to any Purchaser by or on behalf of the Company or any Subsidiary in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading.  There is no fact or facts peculiar to the Company or
any of its Subsidiaries which materially adversely affects or in the future may
(so far as the Company can now reasonably foresee), individually or in the
aggregate, reasonably be expected to materially adversely affect the business,
property or assets, or financial condition of the Company or any of its
Subsidiaries and which has not been set forth in this Agreement or in the other
documents, certificates and statements furnished to each Purchaser by or on
behalf of the Company or any Subsidiary prior to the date hereof in connection
with the transactions contemplated hereby.  Any financial projections delivered
to any Purchaser on or prior to the date hereof are reasonable based on the
assumptions stated therein and the best information available to the officers of
the Company.

 

8U.                             Acquisition Agreement Representations.  To the
best of the Company’s knowledge, each of the representations and warranties of
the Seller in the Acquisition Agreement is true and correct.

 

9.                                      REPRESENTATIONS OF EACH PURCHASER.  Each
Purchaser represents as follows:

 

9A.                             Nature of Purchase.  Such Purchaser is not
acquiring the Subordinated Notes to be purchased by it hereunder with a view to
or for sale in connection with any distribution thereof within the meaning of
the Securities Act, provided that the disposition of such Purchaser’s property
shall at all times be and remain within its control.

 

9B.                             Source of Funds.  At least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Subordinated Notes
to be purchased by such Purchaser hereunder:

 

(i)                                     the Source is an “insurance company
general account” (as that term is defined in the United States Department of
Labor’s Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the
reserves and liabilities (as defined by the annual statement for life insurance
companies approved by the National Association of Insurance Commissioners (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any

 

32

--------------------------------------------------------------------------------


 

other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)                                  the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(iii)                               the Source is either (a) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (b) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this clause
(iii), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(iv)                              the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM and (ii) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (iv); or

 

(v)                                 the Source constitutes assets of a “plan(s)”
(within the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed
by an “in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of
the INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (a) the identity of such INHAM and (b) the name(s) of the employee

 

33

--------------------------------------------------------------------------------


 

benefit plan(s) whose assets constitute the Source have been disclosed to the
Company in writing pursuant to this clause (v); or

 

(vi)                              the Source is a governmental plan; or

 

(vii)                           the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (vii); or

 

(viii)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA; or

 

(ix)                              the Source does not include “plan assets”
within the meaning of 29 C.F.R. section 2510.3-101.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10.                               SUBORDINATION OF SUBORDINATED NOTES.  Anything
in this Agreement to the contrary notwithstanding, all amounts owing to the
holders of the Subordinated Notes under this Agreement and the Subordinated
Notes with respect to the principal of, interest on, and Yield-Maintenance
Amount, if any, due with respect to the Subordinated Notes shall be subordinate
and junior to all Senior Debt to the extent set forth in the Subordination
Agreement.

 

11.                               DEFINITIONS; ACCOUNTING MATTERS.  For the
purpose of this Agreement, the terms defined in paragraphs 11A and 11B (or
within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 11C.

 

11A.                      Yield-Maintenance Terms.

 

“Called Principal” shall mean, with respect to any Subordinated Note, the
principal of such Subordinated Note that is declared to be or otherwise become
due and payable pursuant to paragraph 7A, as the context requires.

 

“Discounted Value” shall mean, with respect to the Called Principal of any
Subordinated Note, the amount obtained by discounting all Remaining Scheduled
Payments with respect to such Called Principal from their respective scheduled
due dates to the Settlement Date with respect to such Called Principal, in
accordance with accepted financial practice and at a discount factor (as
converted to reflect the periodic basis on which interest on such Subordinated
Note is payable, if interest is payable other than on a semi-annual basis) equal
to the Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Subordinated Note, 0.50% over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City local time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal for the most
recent actively traded on the run U.S. Treasury

 

34

--------------------------------------------------------------------------------


 

securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” on
Bloomberg Financial Markets (or such other display as may replace Page PX1 on
Bloomberg Financial Markets or, if Bloomberg Financial Markets shall cease to
report such yields or shall cease to be Prudential Capital Group’s customary
source of information for calculating yield-maintenance amounts on privately
placed notes, then such source as is then Prudential Capital Group’s customary
source of such information), or (ii) if such yields shall not be reported as of
such time or the yields reported as of such time shall not be ascertainable
(including by way of interpolation), the Treasury Constant Maturity
Series yields reported, for the latest day for which such yields shall have been
so reported as of the Business Day next preceding the Settlement Date with
respect to such Called Principal, in Federal Reserve Statistical Release H.15
(or any comparable successor publication) for U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.  In the case of each determination under clause
(i) or (ii) of the preceding sentence, such implied yield shall be determined,
if necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Subordinated Note.

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Subordinated Note, the number of years (calculated to the nearest one-twelfth
year) obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) each Remaining Scheduled Payment of such
Called Principal (but not of interest thereon) by (b) the number of years
(calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Subordinated Note, all payments of such Called Principal and interest
thereon that would be due on or after the Settlement Date with respect to such
Called Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any
Subordinated Note, the date on which such Called Principal is declared to be or
otherwise becomes due and payable pursuant to paragraph 7A, as the context
requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Subordinated Note, an
amount equal to the excess, if any, of the Discounted Value of the Called
Principal of such Subordinated Note over the sum of (i) such Called Principal
plus (ii) interest accrued thereon as of (including interest due on) the
Settlement Date with respect to such Called Principal.  The Yield-Maintenance
Amount shall in no event be less than zero.

 

35

--------------------------------------------------------------------------------


 

11B.                      Other Terms.

 

“Acquisition” shall mean the purchase by the Company of all of the outstanding
shares of the Target, as contemplated by the Acquisition Agreement.

 

“Acquisition Agreement” shall have the meaning given in paragraph 3I hereof.

 

“Affiliate” shall mean with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such first Person, except a Subsidiary of the Company shall not be
an Affiliate of the Company.  A Person shall be deemed to control a corporation
or other entity if such Person possesses, directly or indirectly, the power to
direct or cause the direction of the management and policies of such corporation
or entity, whether through the ownership of voting securities, by contract or
otherwise.  With respect to each Purchaser, any managed account, investment fund
or other vehicle for which such Purchaser or any Affiliate of such Purchaser
then acts as investment advisor or portfolio manager shall be an “Affiliate” of
such Purchaser.  Notwithstanding the foregoing, no Purchaser nor any of its
Affiliates shall be an Affiliate of the Company or any of the Subsidiaries.

 

“Allied B.V.” shall mean Allied Motion Technologies B.V., a private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under Dutch law, having its seat (statutaire zetel) in Dordrecht,
The Netherlands, and registered with the Dutch Commercial Register
(Handelsregister) under number 24365775.

 

“Annualized” shall mean, in connection with determining the denominator of the
Fixed Charge Coverage Ratio for the first three complete fiscal quarters ending
after the date of closing, taking the actual result or calculation for each full
fiscal quarter after the date of closing, and through the date of determination
and multiplying it by a fraction, the numerator of which is four and the
denominator of which is the number of full fiscal quarters that have elapsed
since the date of closing.

 

“Anti-Corruption Laws” shall have the meaning given in 8Q(iv)(a).

 

“Anti-Money Laundering Laws” shall have the meaning given in paragraph 8Q(iii).

 

“ASC” shall mean an accounting standards codification promulgated by the
Financial Accounting Standards Board.

 

“Attributable Indebtedness” shall mean, on any date, (i) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (ii) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Bank Agent” shall mean (i) with respect to the Credit Agreement, Bank of
America, N.A., in its capacity as agent under the Credit Agreement, and its
successors and

 

36

--------------------------------------------------------------------------------


 

assigns in that capacity, (ii) with respect to any Refinancing Agreement in
respect of the Credit Agreement with a single lender, such lender, and its
successors and assigns and (iii) with respect to any Refinancing Agreement in
respect of the Credit Agreement with multiple lenders, the lender acting as
agent for such lenders, and its successors and assigns in that capacity, or, if
there is not a lender acting as such agent, such Person as shall be designated
therein as the “Bank Agent” for the purposes of this Agreement, and it shall be
a requirement that such a Person be so designated if any of the Indebtedness
thereunder is to constitute Senior Debt under this Agreement.

 

“Banks” shall mean Bank of America, N.A. and the other lending parties to the
Credit Agreement, and their respective successors and assigns.

 

“Bankruptcy Code” shall mean the Bankruptcy Reform Act of 1978, as codified
under Title 11 of the United States Code, and the Bankruptcy Rules promulgated
thereunder, as the same may be in effect from time to time.

 

“Bankruptcy Law” shall have the meaning given in clause (viii) of paragraph 7A.

 

“Blocked Person” shall have the meaning given in paragraph 8Q(i).

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

 

“Capital Expenditure” shall mean for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events amounts expended or capitalized with respect to Capital Lease
Obligations and Synthetic Lease Obligations but excluding any amount
representing capitalized interest) of the Company and all Subsidiaries during
such period determined on a consolidated basis that may properly be classified
as capital expenditures in conformity with GAAP, provided that such term shall
not include any such expenditure in connection with replacement or repair of
assets to the extent that casualty insurance proceeds or the trade-in value of
other equipment were used for such expenditure.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its Subsidiaries receives insurance proceeds, or proceeds
of a condemnation award or other compensation.

 

“Change of Control” shall mean:

 

37

--------------------------------------------------------------------------------


 

(i)                                     any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Richard S. Warzala becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 25%
or more of the Equity Interests of the Company entitled to vote for members of
the board of directors or equivalent governing body of the Company on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(ii)                                  during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of the Company cease to be composed of individuals (a) who were
members of that board or equivalent governing body on the first day of such
period, (b) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (a) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (c) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (a) and (b) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (b) and clause (c), any individual whose
initial nomination for, or assumption of office as, a member of that board or
equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors.

 

“CISADA” shall have the meaning given in paragraph 8Q(i).

 

“closing” or “date of closing” shall have the meaning given in paragraph 2A
hereof.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“consolidated” or “consolidated basis” shall mean, when used with reference to
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated EBITDA” shall mean, for any Reference Period and without
duplication, (i) Consolidated Net Income for such period, plus (ii) to the
extent deducted in calculating Consolidated Net Income and without duplication
(a) income taxes expensed during such period by the Company and its
Subsidiaries, (b) Interest Expense during such period, (c) depreciation,
amortization and other Non-Cash Charges accrued for such period, (d) non-cash
losses from any Casualty Event, Disposition or discontinued operation during
such period, (e) stock compensation expense, (f) Transaction expenses to the
extent such Transaction expenses

 

38

--------------------------------------------------------------------------------


 

directly impact Consolidated Net Income under GAAP for the applicable Reference
Period, (g) to the extent applicable to such Reference Period, relocation
expenses incurred between January 1, 2013 and June 30, 2013 in an aggregate
amount not to exceed $250,000, and (h) expenses in connection with the TRW
Litigation to the extent the Company is reimbursed for such expenses by the
Seller, minus (iii) to the extent such items were added in calculating
Consolidated Net Income (a) Extraordinary Gains during such period, (b) gains
from any Casualty Event, Disposition, or discontinued operation during such
period, (c) interest income, royalty income and other income during such period,
(f) federal, state, local and foreign income tax credits of the Company and its
Subsidiaries for such period, and (g) all non-cash income items for such period;
provided that for the first four quarters following the date of closing,
Consolidated EBITDA shall be calculated after giving pro forma effect to the
Acquisition.

 

“Consolidated Net Income” shall mean, for any period, for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, the net income of
the Company and its Subsidiaries.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Credit Agreement” shall mean the Credit Agreement, dated as of October 18,
2013, among the Company, Allied Motion Technologies, B.V., various Subsidiaries
of the Company, the Bank Agent and the Banks, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

 

“Default Rate” shall mean a rate per annum from time to time equal to the lesser
of (i) the maximum rate permitted by applicable law, and (ii) the greater of
(a) 16.50%, or (b) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, National Association, from time to time in New York City as
its Prime Rate.

 

“Disposition” shall mean the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.  The term “Dispose” as a verb has a corresponding meaning.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

39

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” shall mean, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan;
(ii) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (iii) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (iv) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (v) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (vi) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Company or
any ERISA Affiliate.

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Extraordinary Gains” shall mean, with respect to any period, any Extraordinary
Gains, as defined under GAAP.

 

40

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) (i) Consolidated EBITDA for the Reference Period ended on such
date, minus (ii) the aggregate amount of all maintenance Capital Expenditures
during such Reference Period, to (b) the sum for the Company and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of (i) cash taxes and dividends paid, plus (ii) the
aggregate amount of Interest Expense for such Reference Period, plus (iii) the
aggregate amount of regularly scheduled payments of principal in respect of
Indebtedness for borrowed money (including the principal component of any
payments in respect of Capital Lease Obligations) for such Reference Period;
provided that for the three full fiscal quarters following the date of closing,
the denominator shall be Annualized.

 

“Foreign Subsidiary” shall have the meaning given in paragraph 5J(ii).

 

“FRB” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the Accounting Standards Codification promulgated by the Financial
Accounting Standards Board or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied, except for the purposes of the books and records of Foreign
Subsidiaries only, “GAAP” shall mean the International Financial Reporting
Standards (“IFRS”) or generally accepted accounting principles applicable in The
Netherlands.

 

“Globe LDA” shall mean Globe Motors Portugal Material Eléctrico para a Indústria
Automóvel, Lda,, a Portuguese private company with limited liability.

 

“Governmental Authority” shall mean

 

(a)                                 the government of

 

(i)                                     the United States of America or any
state or other political subdivision thereof, or

 

(ii)                                  any other jurisdiction in which the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Company or any Subsidiary, or

 

(b)                                 any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.

 

“Group Member” shall mean the Company or any Subsidiary.

 

41

--------------------------------------------------------------------------------


 

“Guaranty” shall mean, as to any Person, any (i) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (d) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(ii) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

 

“Hazardous Materials” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“IFRS” shall have the meaning given in the definition of “GAAP”.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”, whether or not so stated.

 

“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(i)                                     all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

 

(ii)                                  all direct or contingent obligations of
such Person arising under standby letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

42

--------------------------------------------------------------------------------


 

(iii)                               all net obligations of such Person under
Swap Contracts;

 

(iv)                              all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 90 days after the date on which such trade account payable was
created);

 

(v)                                 indebtedness secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

 

(vi)                              Capital Lease Obligations and Synthetic Lease
Obligations;

 

(vii)                           all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person; and

 

(h)                                 all Guaranties of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is made
non-recourse to such Person.  The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.  The amount of any Capital Lease Obligation or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company, licensed broker or dealer, “qualified
institutional buyer” (as such term is defined under Rule 144A promulgated under
the Securities Act) or “accredited investor” (as such term is defined in
Regulation D promulgated under the Securities Act).

 

“Interest Expense” shall mean, for any period, the sum, without duplication, for
the Company and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP), of the following: (i) all interest in respect of
Indebtedness accrued or paid during such period (whether or not actually paid
during such period), plus (ii) the net amounts paid (or minus the net amounts
received) in respect of interest rate Swap Contracts during such period,
excluding reimbursement of legal fees and other similar transaction costs and
excluding payments required by reason of the early termination of interest rate
Swap Contracts, plus (iii) all fees, including letter of credit fees and
expenses, (but excluding reimbursement of legal fees), plus (iv) the
amortization of financing costs in connection with Indebtedness.

 

“Interest Payment Date” shall have the meaning given in paragraph 2B.

 

43

--------------------------------------------------------------------------------


 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (i) the purchase or other
acquisition of capital stock or other securities of another Person, (ii) a loan,
advance or capital contribution to, Guaranty or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guaranties Indebtedness of such other Person, or (iii) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Material Adverse Effect” shall mean a (i) material adverse effect on the
business, assets, liabilities, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole, (ii) material
impairment of any Obligor’s ability to perform any of its obligations under this
Agreement, the Subordinated Notes or the other Transaction Documents or
(iii) material adverse effect on, or material impairment of, the validity or
enforceability of the rights of, or the benefits available to, the holders of
any of the Subordinated Notes under this Agreement, the Subordinated Notes or
the other Transaction Documents.

 

“Material Rental Obligation” shall mean the obligation of a Group Member to pay
rent under any one or more operating leases with respect to any real or personal
property that is material to the business of such Group Member.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Cash Charges” shall mean, with respect to any calculation of Consolidated
Net Income for any period, all non-cash charges related to incentive stock
compensation, all non-cash extraordinary losses and charges deducted in such
calculation, as determined in accordance with GAAP (excluding inventory and
account receivable write-downs and charge-offs), including, without limitation,
non-cash recognition of unrealized declines in the market value of marketable
securities recorded in accordance with ASC No. 320, non-cash asset impairment
charges recorded in accordance with ASC No. 350 and ASC No. 360, and non-cash
restructuring charges.

 

“Obligors” shall mean, collectively, the Company and each Subsidiary Guarantor,
and “Obligor” shall mean any of them.

 

44

--------------------------------------------------------------------------------


 

“OFAC” shall have the meaning given in paragraph 8Q(i).

 

“OFAC Listed Person” shall have the meaning given in paragraph 8Q(i).

 

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by its Chief Executive Officer, its President, its Chief Financial
Officer, one of its Vice Presidents or its Treasurer.

 

“Organizational Documents” shall mean: (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

 

“PIK Portion” shall have the meaning given in paragraph 2B.

 

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate.

 

“Purchasers” shall have the meaning given in the introductory paragraph hereof.

 

“Reference Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters of the Company and its Subsidiaries ending on
such date, or if

 

45

--------------------------------------------------------------------------------


 

such date is not a fiscal quarter end date, the period of four consecutive
fiscal quarters most recently ended (in each case treated as a single accounting
period).

 

“Refinancing Agreement” shall mean an agreement entered into by the Company
pursuant to which the Company incurs Refinancing Debt.

 

“Refinancing Debt” shall mean any Indebtedness, the proceeds of which are
applied, directly or indirectly, to refinance all or a portion of the
Indebtedness under the Credit Agreement, which constitutes “Senior Indebtedness”
as defined in the Subordination Agreement.

 

“Related Party” shall mean (i) any officer or director of the Company or any
Subsidiary, (ii) any Person directly or indirectly owning any shares of capital
stock of the Company or any Subsidiary, (iii) any Person who is related by
blood, adoption or marriage to any Person described in clause (i) or (ii), or
(iv) any Affiliate of the Company or any Affiliate of any Person described in
clause (i), (ii) or (iii); provided, however, that the Company and any
Subsidiary of the Company shall not be Related Parties and no holder of a
Subordinated Note shall be a Related Party.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA.

 

“Required Holder(s)” shall mean the holder or holders of more than 50% of the
aggregate principal amount of the Subordinated Notes from time to time
outstanding (exclusive of any Subordinated Note(s) then held by the Company, any
Subsidiary or any of their respective Affiliates).

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Company or
any other officer of the Company involved principally in its financial
administration or its controllership function.

 

“Restricted Payment” shall mean (i) any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of any Group Member, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s or any other Group Member’s stockholders,
partners or members (or the equivalent Person thereof), (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of, or other
Equity Interest in, any Group Member now or hereafter outstanding, (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of, or other
Equity Interest in, any Group Member, (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption purchase,
retirement, defeasance (including economic or legal defeasance), sinking fund or
similar payment with respect to any intercompany Indebtedness owing by the
Company or any Subsidiary, and (v) any payment made to any Affiliates of any
Group Member in respect of management, consulting or other similar services
provided to any Group Member; provided, however, “Restricted Payment” shall not
include any payment for the

 

46

--------------------------------------------------------------------------------


 

purchase or redemption of shares of stock of the Company held by (a) any
employee of the Company or any of its Subsidiaries if the purpose of such
payment is provide funds for the payment of taxes with respect to shares of the
Company held by such employee, and (b) any employee stock ownership plan or
trust if the purpose of such payment is to provide funds for payments by such
plan or trust of payments that are required to be made to employees of the
Company or its Subsidiaries.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Seller” shall mean Safran USA, Inc.

 

“Senior Debt” shall mean “Senior Indebtedness” as defined in the Subordination
Agreement.

 

“Significant Holder” shall mean (i) each Purchaser, so long as such Purchaser or
one of its Affiliates shall hold (or be committed under this Agreement to
purchase) any Subordinated Note, or (ii) any other Person which, together with
its Affiliates, is the holder of at least 5% of the aggregate principal amount
of the Subordinated Notes from time to time outstanding.

 

“Solvent” shall mean, with respect to any Person on a particular date, that, at
fair valuations, (i) the sum of such Person’s assets is greater than (a) all of
such Person’s consolidated liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) and (b) the amount required to pay such
liabilities as they become absolute, matured or otherwise become due in the
normal course of business, (ii) such Person has the ability to pay its debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) as they become absolute, matured or otherwise become due in the
normal course of business and (iii) such Person does not have an unreasonably
small amount of capital with which to conduct its business.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Subordinated Notes” shall have the meaning given in Article 1 hereof.

 

“Subordination Agreement” shall mean the Subordination Agreement dated as of the
date hereof among the Purchasers, the Bank Agent, the Obligors and various
Subsidiaries of the Company.

 

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

47

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each of Allied Motion Control Corporation, a
Colorado corporation, Motor Products Corporation, a Delaware corporation, Emoteq
Corporation, a Colorado corporation, AMOT I, INC., a Delaware corporation, AMOT
II, INC., a Delaware corporation, AMOT III, INC., a Delaware corporation,
Stature Electric, Inc., a Pennsylvania corporation, and Globe Motors, Inc., a
Delaware corporation, and each other Subsidiary that is or is required to be a
party to the Subsidiary Guaranty pursuant to the terms hereof.

 

“Subsidiary Guaranty” shall have the meaning given in paragraph 3A(ii) hereof.

 

“Swap Contract” shall mean (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (i) for any date on or after
the date such Swap Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts.

 

“Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (i) a so-called synthetic, off-balance sheet or tax retention lease, or
(ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

 

“Target” shall mean Globe Motors, Inc., a Delaware corporation.

 

“Total Funded Indebtedness” shall mean, with respect to the Company and its
Subsidiaries, the sum, without duplication, of (i) the aggregate amount of
Indebtedness of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, relating to (a) the borrowing of money or the
obtaining of credit, including the issuance of notes

 

48

--------------------------------------------------------------------------------


 

or bonds, (b) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), (c) Synthetic Lease Obligations
and Capital Lease Obligations, and (d) the maximum drawing amount of all letters
of credit outstanding, plus (ii) Indebtedness of the type referred to in clause
(i) of another Person Guarantied by the Company or any of its Subsidiaries.

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(i) Total Funded Indebtedness (which shall include the “L/C Obligations” (as
defined in the Credit Agreement)) of the Company and its Subsidiaries
outstanding on such date to (ii) Consolidated EBITDA for the Reference Period
ended on such date (calculated for the first four fiscal quarters following the
date of closing after giving pro forma effect to the Acquisition).

 

“Transaction Documents” shall mean this Agreement, the Subordinated Notes, the
Subsidiary Guaranty, the VCOC Letter, the Subordination Agreement and the other
agreements, documents, certificates and instruments now or hereafter executed or
delivered by the Company or any Subsidiary or Affiliate in connection with this
Agreement.

 

“Transaction Expenses” shall mean fees, costs and expenses paid or reimbursed in
cash by the Company or any other “Borrower” under the Credit Agreement before or
within 180 days after the date of closing in connection with the Transactions.

 

“Transactions” mean the transactions contemplated by (i) the Transaction
Documents, (ii) the Acquisition Agreement and (iii) the Credit Agreement.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Subordinated Note purchased by any Purchaser under this Agreement.

 

“TRW Litigation” shall mean the lawsuit pending before the High Court of
Justice, Queen’s Beach Division, London Mercantile Court, Claim Number 2011-645,
between Globe Inc. and Globe LDA, as claimants, and TRW Lucas Varity Electric
Steering Limited, as defendant, and all proceedings related thereto or arising
from the same facts and circumstances.

 

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” shall have the meaning given in paragraph 8Q(i).

 

“VCOC Letter” shall have the meaning given in paragraph 3A(iii) hereof.

 

“Voidable Transfer” shall have the meaning given in paragraph 10F hereof.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of the Company all of the
outstanding capital stock or other equity interests of every class of which is
owned by the Company or another Wholly-Owned Subsidiary of the Company, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company

 

49

--------------------------------------------------------------------------------


 

or a Wholly-Owned Subsidiary) to acquire shares of capital stock or other Equity
Interests of such Subsidiary.

 

11C.                      Accounting and Legal Principles, Terms and
Determinations.

 

(i)                                     Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with GAAP,
applied on a basis consistent with the most recent audited consolidated
financial statements of the Company and its Subsidiaries delivered pursuant to
clause (iii) of paragraph 5A or, if no such statements have been so delivered,
the most recent audited financial statements referred to in clause (i) of
paragraph 8B.  Any reference herein to any specific citation, section or form of
law, statute, rule or regulation shall refer to such new, replacement or
analogous citation, section or form should such citation, section or form be
modified, amended or replaced.  For purposes of determining compliance with this
Agreement (including, without limitation, Article 5, Article 6 and the
definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by ASC No. 825-10-25 — Fair
Value Option, International Accounting Standard 39 — Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

 

(ii)                                  If at any time any change in GAAP
(including the adoption of IFRS) would affect the computation of any financial
ratio or requirement set forth in this Agreement, and either the Company or the
Required Holder(s) shall so request, the Company and the holders of the
Subordinated Notes shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Company shall
provide to the holders of the Subordinated Notes financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

12.                               MISCELLANEOUS.

 

12A.                      Subordinated Note Payments.  The Company agrees that,
so long as any Purchaser shall hold any Subordinated Note, it will make payments
of principal of, interest on and any Yield-Maintenance Amount payable with
respect to such Subordinated Note, and any other amounts becoming due hereunder
or under any other Transaction Document, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 12:00 noon, New York City time, on the date due) to such Purchaser’s
account or accounts as specified in the Purchaser Schedule attached hereto, or
such other account or accounts in the United States as such Purchaser may from
time to time designate in writing, notwithstanding any contrary provision herein
or in any Subordinated Note with respect to the place of payment.  Each
Purchaser agrees that, before disposing of any Subordinated Note, such Purchaser
will make a notation thereon (or on a schedule attached thereto) of all
principal

 

50

--------------------------------------------------------------------------------


 

payments previously made thereon and of the date to which interest thereon has
been paid.  The Company agrees to afford the benefits of this paragraph 12A to
any Transferee which shall have made the same agreement as each Purchaser has
made in this paragraph 12A.  No holder shall be required to present or surrender
any Subordinated Note or make any notation thereon, except that upon the written
request of the Company made concurrently with or reasonably promptly after the
payment or prepayment in full of any Subordinated Note, the applicable holder
shall surrender such Subordinated Note for cancellation, reasonably promptly
after such request, to the Company at its principal office.

 

12B.                      Expenses.  Whether or not the transactions
contemplated hereby shall be consummated, the Company shall pay, and save each
Purchaser and any Transferee harmless against liability for the payment of, all
out-of-pocket expenses arising in connection with such transactions, including:

 

(i)                                     (a) all stamp and documentary taxes and
similar charges, (b) costs of obtaining a private placement number from Standard
and Poor’s Ratings Group for the Subordinated Notes and (c) fees and expenses of
brokers, agents, dealers, investment banks or other intermediaries or placement
agents, in each case as a result of the execution and delivery of this Agreement
or the other Transaction Documents or the issuance of the Subordinated Notes;

 

(ii)                                  document production and duplication
charges and the fees and expenses of any special counsel engaged by such
Purchaser or such Transferee in connection with (a) this Agreement, any of the
other Transaction Documents and the transactions contemplated hereby or thereby
and (b) any subsequent proposed waiver, amendment or modification of, or
proposed consent under, this Agreement or any other Transaction Document,
whether or not such proposed waiver, amendment, modification or consent shall be
effected or granted;

 

(iii)                               the costs and expenses, including attorneys’
and financial advisory fees, incurred by such Purchaser or such Transferee in
enforcing (or determining whether or how to enforce) any rights under this
Agreement, the Subordinated Notes or any other Transaction Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or any other Transaction
Document or the transactions contemplated hereby or by reason of your or such
Transferee’s having acquired any Subordinated Note, including without limitation
costs and expenses incurred in any workout, restructuring or renegotiation
proceeding or bankruptcy case; and

 

(iv)                              any judgment, liability, claim, order, decree,
cost, fee, expense, action or obligation resulting from the consummation of the
transactions contemplated hereby, including the use of the proceeds of the
Subordinated Notes by the Company.

 

The Company also will promptly pay or reimburse each Purchaser or holder of a
Subordinated Note (upon demand, in accordance with each such Purchaser’s or
holder’s written instruction) for all fees and costs paid or payable by such
Purchaser or holder to the Capital Markets & Investment Analysis Office of the
National Association of Insurance Commissioners

 

51

--------------------------------------------------------------------------------


 

in connection with the initial filing of this Agreement and all related
documents and financial information, and all subsequent annual and interim
filings of documents and financial information related to this Agreement, with
such Capital Markets & Investment Analysis Office or any successor organization
acceding to the authority thereof.

 

The obligations of the Company under this paragraph 12B shall survive the
transfer of any Subordinated Note or portion thereof or interest therein by any
Purchaser or Transferee and the payment of any Subordinated Note.

 

12C.                      Consent to Amendments.  This Agreement may be amended,
and the Company may take any action herein prohibited, or omit to perform any
act herein required to be performed by it, if the Company shall obtain the
written consent to such amendment, action or omission to act, of the Required
Holder(s) except that, without the written consent of the holder or holders of
all Subordinated Notes at the time outstanding, no amendment to this Agreement
shall (i) change the maturity of any Subordinated Note, or change the principal
of, or the rate, method of computation or time of payment of interest on or any
Yield-Maintenance Amount payable with respect to any Subordinated Note, or
affect the time, amount or allocation of any prepayments, in each case in any
manner detrimental to, or disproportionate with respect to, any holder of a
Subordinated Note, or (ii) change the proportion of the principal amount of the
Subordinated Notes required with respect to any consent, amendment, waiver or
declaration.  Each holder of any Subordinated Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 12C,
whether or not such Subordinated Note shall have been marked to indicate such
consent, but any Subordinated Notes issued thereafter may bear a notation
referring to any such consent.  No course of dealing between the Company and the
holder of any Subordinated Note nor any delay in exercising any rights hereunder
or under any other Transaction Document shall operate as a waiver of any rights
of any holder of any Subordinated Note.  Without limiting the generality of the
foregoing, no negotiations or discussions in which any holder of any
Subordinated Note may engage regarding any possible amendments, consents or
waivers with respect to this Agreement or any other Transaction Document shall
constitute a waiver of any Default or Event of Default, any term of this
Agreement or any other Transaction Document or any rights of any such holder
under this Agreement or any other Transaction Document.  As used herein and in
the Subordinated Notes, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

12D.                      Form, Registration, Transfer and Exchange of
Subordinated Notes; Lost Subordinated Notes.  The Subordinated Notes are
issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Subordinated Notes; provided, however, that no
such minimum denomination shall apply to Subordinated Notes issued upon transfer
by any holder of the Subordinated Notes to any other entity or group of
Affiliates with respect to which the Subordinated Notes so issued or transferred
shall be managed by a single entity.  The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Subordinated Notes and of transfers of Subordinated Notes.  Upon surrender for
registration of transfer of any Subordinated Note at the principal office of the
Company, the Company shall promptly, at its expense, execute and deliver one or
more new Subordinated Notes of like tenor

 

52

--------------------------------------------------------------------------------


 

and of a like aggregate principal amount, registered in the name of such
transferee or transferees.  At the option of the holder of any Subordinated
Note, such Subordinated Note may be exchanged for other Subordinated Notes of
like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Subordinated Note to be exchanged at the principal
office of the Company.  Whenever any Subordinated Notes are so surrendered for
exchange, the Company shall promptly, at its expense, execute and deliver the
Subordinated Notes which the holder making the exchange is entitled to receive. 
Every Subordinated Note surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer
duly executed, by the holder of such Subordinated Note or such holder’s attorney
duly authorized in writing.  Any Subordinated Note or Subordinated Notes issued
in exchange for any Subordinated Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the
Subordinated Note so exchanged or transferred, so that neither gain nor loss of
interest shall result from any such transfer or exchange.  Upon receipt of
written notice from the holder of any Subordinated Note of the loss, theft,
destruction or mutilation of such Subordinated Note and, in the case of any such
loss, theft or destruction, upon receipt of such holder’s unsecured indemnity
agreement, or in the case of any such mutilation upon surrender and cancellation
of such Subordinated Note, the Company will make and deliver a new Subordinated
Note, of like tenor, in lieu of the lost, stolen, destroyed or mutilated
Subordinated Note.

 

12E.                      Persons Deemed Owners; Participations.  Prior to due
presentment for registration of transfer, the Company may treat the Person in
whose name any Subordinated Note is registered as the owner and holder of such
Subordinated Note for the purpose of receiving payment of principal of, interest
on and any Yield-Maintenance Amount payable with respect to such Subordinated
Note and for all other purposes whatsoever, whether or not such Subordinated
Note shall be overdue, and the Company shall not be affected by notice to the
contrary.  Subject to the preceding sentence, the holder of any Subordinated
Note may from time to time grant participations in such Subordinated Note to any
Person on such terms and conditions as may be determined by such holder in its
sole and absolute discretion.

 

12F.                       Confidential Information.  For the purposes of this
paragraph 12F, “Confidential Information” means information delivered to any
Purchaser by or on behalf of the Company or any Subsidiary in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Company or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under paragraph 5A that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Subordinated Notes), (ii) its auditors, financial advisors and other
professional

 

53

--------------------------------------------------------------------------------


 

advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this paragraph 12F, (iii) any
other holder of any Subordinated Note or any other security of the Company,
(iv) any Institutional Investor to which it sells or offers to sell such
Subordinated Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12F), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this paragraph 12F), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the National
Association of Insurance Commissioners or any successor thereto (the “NAIC”) or
the Capital Markets & Investment Analysis Office of the NAIC or any successor to
such Office or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Subordinated Notes, this Agreement or any other Transaction
Document.  Each holder of a Subordinated Note, by its acceptance of a
Subordinated Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 12F as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Subordinated Note of information required to be delivered to
such holder under this Agreement or requested by such holder (other than a
holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Company embodying the provisions of this
paragraph 12F.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a
Subordinated Note is required to agree to a confidentiality undertaking (whether
through IntraLinks, another secure website, a secure virtual workspace or
otherwise) which is different from this paragraph 12F, this paragraph 12F shall
not be amended thereby and, as between such Purchaser or such holder and the
Company, this paragraph 12F shall supersede any such other confidentiality
undertaking.

 

12G.                     Survival of Representations and Warranties; Entire
Agreement.  All representations and warranties contained herein or made in
writing by or on behalf of the Company in connection herewith shall survive the
execution and delivery of this Agreement, the Subordinated Notes and the other
Transaction Documents, the transfer by any Purchaser of any Subordinated Note or
portion thereof or interest therein and the payment of any Subordinated Note,
and may be relied upon by any Transferee, regardless of any investigation made
at any time by or on behalf of any Purchaser or any Transferee.  Subject to the
preceding sentence, this Agreement, the Subordinated Notes and the other
Transaction Documents embody the entire agreement and understanding between the
Purchasers and the Company with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to such subject
matter.

 

54

--------------------------------------------------------------------------------


 

12H.                     Successors and Assigns.  All covenants and other
agreements in this Agreement by or on behalf of any of the parties hereto shall
bind and inure to the benefit of the respective successors and assigns of the
parties hereto (including, without limitation, any Transferee) whether so
expressed or not.

 

12I.                          Independence of Covenants; Beneficiaries of
Covenants.  All covenants hereunder shall be given independent effect so that if
a particular action or condition is prohibited by any one of such covenants, the
fact that it would be permitted by an exception to, or otherwise be in
compliance within the limitations of, another covenant shall not (i) avoid the
occurrence of a Default or Event of Default if such action is taken or such
condition exists or (ii) in any way prejudice an attempt by the holder of any
Subordinated Note to prohibit through equitable action or otherwise the taking
of any action by the Company or any Subsidiary which would result in a Default
or Event of Default.  The covenants of the Company contained in this Agreement
are intended to be only for the benefit of the Purchasers and the holders from
time to time of the Subordinated Notes, and their respective successors and
assigns (including, without limitation, any Transferee), and are not intended to
be for the benefit of, or enforceable by, any other Person.

 

12J.                        Notices.  All written communications provided for
hereunder shall be sent by first class mail or nationwide overnight delivery
service (with charges prepaid) and (i) if to any Purchaser, addressed to such
Purchaser at the address specified for such communications in the Purchaser
Schedule attached hereto, or at such other address as such Purchaser shall have
specified to the Company in writing, (ii) if to any other holder of any
Subordinated Note, addressed to such other holder at such address as such other
holder shall have specified to the Company in writing or, if any such other
holder shall not have so specified an address to the Company, then addressed to
such other holder in care of the last holder of such Subordinated Note which
shall have so specified an address to the Company, and (iii) if to the Company,
addressed to it at 455 Commerce Drive, Suite 4, Amherst, New York 14228,
Attention:  Chief Financial Officer, or at such other address as the Company
shall have specified to the holder of each Subordinated Note in writing;
provided, however, that any such communication to the Company may also, at the
option of the holder of any Subordinated Note, be delivered by any other means
either to the Company at its address specified above or to any officer of the
Company.

 

12K.                     Payments Due on Non-Business Days.  Anything in this
Agreement or the Subordinated Notes to the contrary notwithstanding, any payment
of principal of, interest on or Yield-Maintenance Amount payable with respect to
any Subordinated Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of, or any date for a principal
prepayment on, any Subordinated Note is other than a Business Day, then all
payments due on such Subordinated Note on such maturity date or principal
prepayment date that are to be made on such next succeeding Business Day shall
include such additional days elapsed in the computation of the interest payable
on such next succeeding Business Day.

 

12L.                      Satisfaction Requirement.  If any agreement,
certificate or other writing, or any action taken or to be taken, is by the
terms of this Agreement required to be satisfactory to any

 

55

--------------------------------------------------------------------------------


 

Purchaser, to any holder of a Subordinated Note or to the Required Holder(s),
the determination of such satisfaction shall be made by such Purchaser, such
holder or the Required Holder(s), as the case may be, in the sole and exclusive
judgment (exercised in good faith) of the Person or Persons making such
determination.

 

12M.                   GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES UNDER THIS AGREEMENT
OR IN CONNECTION WITH ANY CLAIMS OR DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER SOUNDING IN CONTRACT OR TORT) SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

 

12N.                      SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE SUBORDINATED
NOTES OR ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE COMPANY HEREBY IRREVOCABLY ACCEPTS, UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING.  THE COMPANY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS
PROVIDED IN PARAGRAPH 12J, SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  THE
COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON SUCH
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ANY HOLDER OF A SUBORDINATED NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE COMPANY IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, THE SUBORDINATED NOTES, OR THE OTHER TRANSACTION DOCUMENTS
BROUGHT IN ANY OF THE AFORESAID COURTS AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 
TO THE EXTENT THAT THE COMPANY HAS OR MAY HEREAFTER ACQUIRE IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER

 

56

--------------------------------------------------------------------------------


 

THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY), THE
COMPANY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT, THE SUBORDINATED NOTES OR THE OTHER TRANSACTION
DOCUMENTS.  THE COMPANY AND EACH PURCHASER HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE SUBORDINATED NOTES, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING IN CONNECTION WITH ANY CLAIMS OR
DISPUTES RELATING THERETO, WHETHER SOUNDING IN CONTRACT OR TORT).

 

12O.                     Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12P.                       Descriptive Headings; Advice of Counsel;
Interpretation; Time of the Essence.  The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.  Each party to this Agreement represents to
the other parties to this Agreement that such party has been represented by
counsel in connection with this Agreement, the Subordinated Notes and the other
Transaction Documents, that such party has discussed this Agreement, the
Subordinated Notes and the other Transaction Documents with its counsel and that
any and all issues with respect to this Agreement, the Subordinated Notes and
the other Transaction Documents have been resolved as set forth herein and
therein.  No provision of this Agreement, the Subordinated Notes or any other
Transaction Document shall be construed against or interpreted to the
disadvantage of any party hereto by any court or other governmental or judicial
authority by reason of such party having or being deemed to have structured,
drafted or dictated such provision.  Time is of the essence in the performance
of this Agreement and the other Transaction Documents.

 

12Q.                     Counterparts; Facsimile or Electronic Signatures.  This
Agreement may be executed in any number of counterparts (or counterpart
signature pages), each of which counterparts shall be an original but all of
which together shall constitute one instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

 

12R.                      Severalty of Obligations.  The sales of Subordinated
Notes to the Purchasers are to be several sales, and the obligations of the
Purchasers under this Agreement are several obligations.  No failure by any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or the Company of any of its obligations hereunder, and no
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Purchaser hereunder.

 

57

--------------------------------------------------------------------------------


 

12S.                        Independent Investigation.  Each Purchaser
represents to and agrees with each other Purchaser that it has made its own
independent investigation of the condition (financial and otherwise), prospects
and affairs of the Company and its Subsidiaries in connection with its purchase
of the Subordinated Notes hereunder and has made and shall continue to make its
own appraisal of the creditworthiness of the Company.  No holder of Subordinated
Notes shall have any duties or responsibility to any other holder of
Subordinated Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto.  No holder of Subordinated Notes is acting as agent or in any
other fiduciary capacity on behalf of any other holder of Subordinated Notes.

 

12T.                      Directly or Indirectly.  Where any provision in this
Agreement refers to actions to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether the action in
question is taken directly or indirectly by such Person.

 

12U.                      Transaction References.  The Company agrees that
Prudential Capital Partners may (a) refer to its role in originating the
purchase of the Subordinated Notes from the Company, as well as the identity of
the Company and the aggregate principal amount and issue date of the
Subordinated Notes, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (b) display the Company’s corporate logo in conjunction with any such
reference.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES ON THE
FOLLOWING PAGE.]

 

58

--------------------------------------------------------------------------------


 

12W.                  Binding Agreement.  When this Agreement is executed and
delivered by the Company and each of the Purchasers it shall become a binding
agreement between the Company and each of the Purchasers.

 

 

Very truly yours,

 

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

The foregoing Agreement is
hereby accepted as of the
date first above written.

 

PRUDENTIAL CAPITAL PARTNERS IV, L.P.

 

 

 

 

By:

Lake Street Partners IV, L.P. (its General Partner)

 

 

 

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

PRUDENTIAL CAPITAL PARTNERS 
MANAGEMENT FUND IV, L.P.

 

 

 

 

 

By:

Market Street Holdings IV, LLC (its

 

 

General Partner)

 

 

 

 

By:

Prudential Investment Management, Inc. (its

 

 

Managing Member)

 

 

 

 

 

 

 

By:

 

 

 

Vice President

 

 

Allied Motion Technologies Inc.

Signature Page to Note Agreement

 

--------------------------------------------------------------------------------


 

PRUDENTIAL CAPITAL PARTNERS
(PARALLEL FUND) IV, L.P.

 

 

 

 

By:

Lake Street Partners IV, L.P. (its General Partner)

 

 

 

 

 

 

 

By:

 

 

 

Vice President

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF SUBORDINATED NOTE]

 

THIS SUBORDINATED NOTE IS SUBORDINATED TO THE PRIOR PAYMENT AND SATISFACTION IN
CASH OF ALL SENIOR INDEBTEDNESS, AS DEFINED IN THE SUBORDINATION AGREEMENT DATED
AS OF OCTOBER 18, 2013 AS THE SAME MAY BE AMENDED, MODIFIED, RESTATED OR
SUPPLEMENTED FROM TIME TO TIME (THE “SUBORDINATION AGREEMENT”), TO THE EXTENT,
AND IN THE MANNER PROVIDED IN THE SUBORDINATION AGREEMENT.

 

ALLIED MOTION TECHNOLOGIES INC.

 

14.50% SENIOR SUBORDINATED NOTE DUE OCTOBER 18, 2019

 

No.

[Date]

$

 

FOR VALUE RECEIVED, the undersigned, ALLIED MOTION TECHNOLOGIES INC., a
corporation organized and existing under the laws of the State of Colorado
(herein called the “Company”), hereby promises to pay to
                                                        
                                                      , or registered assigns,
the principal sum of (1)                                                   
DOLLARS ($                  ), plus (2) such amounts of interest on this
Subordinated Note which have been added to the principal balance of this
Subordinated Note pursuant to the provisions of paragraph 2B of the Agreement
(as defined below), on October 18, 2019, with interest (computed on the basis of
a 360-day year—30-day month) (a) on the unpaid balance thereof at the rate of
14.50% per annum from the date hereof, payable quarterly on the last day of
March, June, September and December in each year, commencing December 31, 2013,
until the principal hereof shall have become due and payable, and (b) on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of Yield-Maintenance Amount, any overdue payment of interest (to the
extent permitted by applicable law), and, during any period when an Event of
Default shall be in existence, at the election of the Required Holder(s), the
entire unpaid principal balance hereof, at a rate per annum from time to time
equal to the Default Rate, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand).  The “Default Rate” shall mean a rate
per annum from time to time equal to the lesser of (i) the maximum rate
permitted by applicable law, and (ii) the greater of (a) 16.50% or (b) 2.00%
over the rate of interest publicly announced by JPMorgan Chase Bank, National
Association, from time to time in New York City as its Prime Rate.

 

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Subordinated Note are to be made at the main office of
JPMorgan Chase Bank, National Association, in New York City or at such other
place as the holder hereof shall designate to the Company in writing, in lawful
money of the United States of America.

 

--------------------------------------------------------------------------------


 

This Subordinated Note is one of a series of Senior Subordinated Notes (herein
called the “Subordinated Notes”) issued pursuant to a Note Agreement, dated as
of October 18, 2013 (herein called the “Agreement”), among the Company and the
original purchasers of the Subordinated Notes named in the Purchaser Schedule
attached thereto and is entitled to the benefits thereof.

 

This Subordinated Note is a registered Subordinated Note and, as provided in the
Agreement, upon surrender of this Subordinated Note for registration of
transfer, duly endorsed, or accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Subordinated Note for a like principal amount will
be issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Subordinated Note is registered as the owner hereof for the
purpose of receiving payment and for all other purposes, and the Company shall
not be affected by any notice to the contrary.

 

This Subordinated Note is subject to optional prepayment, in whole or from time
to time in part, on the terms specified in the Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of this
Subordinated Note may be declared or otherwise become due and payable in the
manner and with the effect provided in the Agreement.

 

The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Subordinated Note, whether now or hereafter required by applicable law.

 

Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.

 

THIS SUBORDINATED NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE
(EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO
BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).

 

 

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------